 

Co on NH nH & WO NY =

NO NO NY HM NH NH HO HO HO —= | | | | FF FSF FS = —
on HN OH FF WOW NY K§K§ CF BO COHN HR DA bh WY NO —=& OS

Case 4:20-cv-00039-DCB docu 1 Filed 01/24/20 Page 1 of 89

 

eee
Paul E. Jozwiak |
404 South Cedar Ave., JAN 24 2020
Marshfield, WI 54449 :

 

Phone: (520)-818-4976
E-Mail: orion5x5x9@yahoo.com

 

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Paul E. Jozwiak,
[Claimant/Plaintiff],
VERIFIED COMPLAINT
V8. No, CV-20-39-TUCc-DCB
Raytheon Missile Systems;
MetLife Disability;

Beth A. Green; Complaint For Breach Of ERISA
Dr. Arthur J. Bacon; Fiduciary Duty, Breach of ERISA Co-
Dr. Karen A. Haas; Fiduciary Duty Under Fraud and/or

Dr. John L. Schaller; Concealment With Retaliatory
Dianne D. Avellar; Discharge and Prohibited Transactions.
Guy C. Slominski;

Joanne Bockmiller;

Mary W. Richardson;
Pat M. Brutscher;
Sean T. Kurysh;
Veronica Thomas,

and
Other Names May Become Available
At A Later Date Due To The Discovery

Process.

[Defendants].

 

 

 

 
eo on HD nA FF WO NY —

NO NY NH NY NW HD NY NY HN — | | | | | SS =  — /
on Nn nH Rh WO NYO |&§ CO OO OTN DA Hh WH NH KH CO

 

Case 4:20-cv-00039-DCB poo 1 Filed 01/24/20 Page 2 of 89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENT(S):
INTRODUCTION: ..........c.cssssssssssssssssssssssseseseseseseseeoeos we 2
JURISDICTIONS ............sscscsssssssssssssssssssesssssssssosesesesseeseseseres 9
VENUE ..............sssccccscsssessssssscesesessssesessscesesessecessssessssssesesessesesossees 9
THE PARTITE(S): ............ccccccosssssssssssssesececssscecsenees ... 10
The Plaimtiff(s).................cccccsccsscsscssscsscsscssscsccsesesses 10
The Defendant(s). ..... 10
TABLE OF AUTHORITITE(S): .............ccessseee . 13
STATUTE(S): .............sssscscsssscscsssssesnsossssesesesese 19
STATEMENT OF PROVEN FACT (S): ............cccccsssssesssssesesssessssssssssssssecececececsescncecees 20
PROBLEM(S) WITH LETTER(S)............ 74
ISSUE(S) AND VIOLATION(S):.............. 0 77
CONCLUSION(S): ...........sssssssssssssssscsssssssssssvsecscsssessenssssesesesssassesececsssesesecessesesecesssesseenees 83
APPENDIX: 85
ERISA Plan Document(s). 85
Relevant Evidence. ...............ccccscssssssssssssssesesessseee 86
PRAYER FOR RELIEFS ............ccssssssssssssosesssssssoseees 87
STATEMENT OF VERIFICATION.......... 89
INTRODUCTION:

The Question(s) That Arise Are When does An ERISA Plan’s Statute Of

Limitations Begin To Run Or Accrue, What Notice Of The Time Limit(s) For

 
 

oe eon Nn HA bh WY NY —

NY NY NY HD ND NY NY NY NO — |= | | |= S| FSF S| S|
on NHN A SF WD) NY |& CO 6 CO TINH DA & W NY = CO

 

Case 4:20-cv-00039-DCB Doo 1 Filed 01/24/20 Page 3 of 89

Judicial Review Must ERISA Plans and Administrators Provide To Beneficiaries,
and What Is The Remedy For The Failure and/or Interference In A Claimant’s

Protected-Rights Related To Providing These Required Documents and Notices.

Under ERISA § 502 / 29 U.S. Code § 1132, The Civil Enforcement For Instances
Of An Administrator and/or Fiduciary Who Engages In Criminal Acts Against A
Claimant, The Code Clearly States;

(a) Persons Empowered To Bring A Civil Action;

A Civil Action May Be Brought—

(1) By A Participant Or Beneficiary;
(2) By The Secretary, Or By A Participant, Beneficiary Or Fiduciary For
Appropriate Relief Under Section 1109 Of This Title;
(3) By A Participant, Beneficiary, Or Fiduciary;
(A) To Enjoin Any Act Or Practice Which Violates Any Provision Of This
Subchapter Or The Terms Of The Plan; Or
(B) To Obtain Other Appropriate Equitable Relief:
(i) To Redress Such Violations; Or

(ii) To Enforce Any Provisions Of This Subchapter Or The Terms Of The Plan.

For Claims Of A Breach Of Fiduciary Duty Under § 502(a)(3), ERISA Provides A
Limitations Period. Under ERISA § 413 / 29 U.S Code § 1113, (Cole v. Travelers

Ins. Co., 208 F. Supp. 2d 248, 258 (D. Conn. 2002)); It Was Found The Plaintiff(s)
3

 

 
oe N HD A & WO NY —

NY NO NY NH NY WB NY NN NO | =| | | | | | | =| =
oN NN A SB WOW NY S&H OF OO COHAN DH DA Hh WO NY KH CO

 

Case 4:20-cv-00039-DCB poo 1 Filed 01/24/20 Page 4 of 89

Must Bring These Claims Within The Earlier Of Six-Years After The Last-Action
That Constituted The Breach, Six-Years After The Actual-Date-Of-Discovery Of
The Breach Or Three-Years After The Earliest Date The Plaintiff Had Actual-
Knowledge Of The Breach. One Must Also Be Aware That Under § 510 / 29 U.S
Code § 1140, One Cannot Discharge, Fine, Nor Interfere With A
Claimant’s/Plaintiff’s Protected-Rights As These Claims Are Also Remedied By §

502(a) / 29 U.S Code § 1132(a).

As One Will See In, on v. Northrop Corp., 21 F.3d 1164, 1172-73 (D.C. Cir.

1994)); and, (Radiology Ctr., 919 F.2d at 1220); and (Shaefer v. Ark. Med. Soc’y.
853 F.2d 1487, 1491-92 (8th Cir. 1988)); The Second Circuit Held That This Six-

 

Year Period Is NOT Limited To Cases Of Fraudulent Concealment! Instead, It
Reads The Text Literally To Refer To Either Fraud Or Concealment So The Six-
Year Statute Of Limitations Should Be Applied To Cases In Which An
Administrator Or Fiduciary; (1) Breached Its Duty By Making A Knowing
Misrepresentation Or Omission Of A Material Fact To Induce An Employee /
Beneficiary To Act To Their Detriment; Or, (2) Engaged In Acts To Hinder The

Discovery Of A Breach Or Violation Of Fiduciary Duty As In, (Caputo v. Pfizer,
Inc., 267 F.3d 181, 190 (2d Cir. 2001)).

At This Point A Reasonably Honest and Sane Person Must-Realize That For A
Claimant/Plaintiff To DISCOVER An Actual Breach Or Violation Of Duty

4

 
 

 

Oo On nH vA & WW NY =

NO NM HO HD NY NY NY NY NO HF | | | | S| | S| =|
on NN ON Sh WO NO &S& SF OO COAT HD HA fh WO NY |= SO

 

Case 4:20-cv-00039-DCB poo: 1 Filed 01/24/20 Page 5 of 89

Involving Fraud and/or Concealment, One Must First Obtain Enough Of The

Necessary Documentation and/or Evidence In The Form Of The Administrative

Record, The Administrative Record’s Transaction Report, The Summary Plan
Description (SPD) and All Available Medical Records Or Reports

Which Only FIRST-OCCURRED After September gf 2014.

The Fact(s) Of The Case Are The Claimant/Plaintiff Was Put On Short-Term
Disability (STD) In February 10°, 2011, Then Transitioned Over To Long-Term
Disability (LTD) in April 22™, 2011. This Disability Continued Through
November 21*, 2012 In Which The Claimant/Plaintiff Had Their Employment and ©
Disability Benefits Wrongfully TERMINATED and Was First Notified Of This

Adverse Action By Letter In November 26", 2012!

At This Point Raytheon and MetLife Disability Still-Failed To Provide The
Required Plan/Policy To The Claimant/Plaintiff In Direct Violation of ERISA §
104(b) / 29 U.S.C. § 1024(b), (Failure To Provide A Plan § As Required)!
The Claimant/Plaintiff Had On Numerous Occasions During The 2011 Through
2013 Time Frame Contacted MetLife and Raytheon By Letter and/or Phone
Requesting This SPD, However It NEVER Arrived Until By E-Mail On
September 30", 2013. This Wrongful Restriction Of Required By Law
Documents With The Continual Failure To Comply To Legal and Binding
Requests For The ENTIRE Administrative Claim Record Left The

5

 
 

eo on DA nA ff WO N —

NY NY ND ND HW HMO HW WO HO —-— | | | FF — | | = —
ont NHN AN SB WO NYO KH CO OO HT HD A BR WO NY —$& CO

 

Case 4:20-cv-00039-DCB poo 1 Filed 01/24/20 Page 6 of 89

Claimant/Plaintiff Without The Necessary Resources To Determine What
Evidence Was Detrimental In Their Determination To TERMINATE-BOTH His
Benefits and Employment As Such Action Could Be:

1. Due To Some Unknown Exclusion and/or Requirement Within The
Plan/Policy That-WAS Or Was-NOT Met!

2. Some Missing Or Incomplete Documentation and/or Medical
Record Needed To Clarify and Perfect The Claim!

3. Some Incorrect Or Misinterpreted Report and/or Medical Diagnosis
That Needed To Be Resolved To Perfect The Claim!

4. Some Administrator, Evaluator Or Other NOT Being Capable
and/or Qualified To Be Doing The Evaluation Of The Claim!

5. Some Administrator, Fiduciary, Manager and/or Supervisor
Engaging In Coercive Interference Of Rightful Benefits and
Retaliatory Discharge To Conceal A Company’s and/or Manager’s
Ongoing Misconduct!

What Was FIRST-DISCOVERED After September 9", 2014 As The Cause
For This Wrongful Denial Of The Claim Was That MetLife and Raytheon Had:

a) Failed To Ever Contact Most Of The Claimant’s/Plaintiff’s Doctors,
For The Necessary Medical Records and/or For Doing A
Consultation Which Was Needed For A Proper Evaluation Of The
Claim!

b) Failed To Enter Into The Administrative Record and/or In A Timely
Fashion Those Medical Records That Were Provided To Them By
The Claimant/Plaintiff, Some Doctors and Others!

c) Failed To Provide Medical Records Which Were Already-Within-
Their-Possession, To Those Who Were Contracted To Perform The
Disability and/or Medical Review(s)!

d) Intentionally Provided False and Misleading Information To The

6

 
 

o On NH nH & WY NO —

Nw hb NH NY WH NH NY NW NYO | &§ | | | = | =| — =
on NWN OA FF WH NY —& CO OO BATA aA fh WO NY —& CO

 

Case 4:20-cv-00039-DCB Door 1 Filed 01/24/20 Page 7 of 89

Independent Medical Examiners and Others Where Raytheon and
MetLife Claimed There Were NO Medical Records Available For
The Evaluation, There Was NO Supporting Evidence Of A Disability
Or The Claimant/Plaintiff Was An ALREADY-TERMINATED-
EMPLOYEE From The Company As Documented In MetLife’s Own
Dr. Schumacher’s July 10%, 2012 Report!

e) Intentionally Contacted Doctors Treating The Claimant/Plaintiff To

Block and/or Cut-Off Medical Tests and Treatment Or In Some
Documented Cases, Attempted To Get A Doctor To Change Their
Disability Evaluation From One Of DISABLED To That Of NO-
DISABILITY As In Dr. Bacon’s April 1, 2013 and Other Reports!

Intentionally Restricted-Access To ALL-PARTS Of The
Administrative Record, (During The Appeal Process) To Well After
July 11", 2013, (Per The Actual FEDEX-LABEL) Shown To Be Part
Of The Administrative Record and Its Weight Being Only 1.0 Ib
Which Is Actually Less-Than 90-Pages!

g) Intentionally Withheld The Entire Summary Plan Description (SPD),

In Direct Violation Of ERISA Law, To Well After The Appeal
Process Had Ended In Which They First Allowed Access To This
Plan On September 30", 2013!

h) Intentionally Committed Mail-Fraud By Printing Multiple Shipping

i)

j)

Labels At MetLife, Then Entering Those Labels Into The
Administrative Record As Proof They Sent The Required Documents
and Records To The Claimant/Plaintiff! An Investigation Of These
Labels Has Proven They Were NEVER-SCANNED Into The Postal
and/or Package Systems and Therefore Appear To Have NEVER-
BEEN-SENT!

Intentionally Falsified Multiple Entries Within The Administrative
Record To Develop The Record In Such Fashion To Provide Multiple
Fraudulent Means For Blocking and/or Denying The Claim!

Intentionally Restricted The Appeal Process Review Of The
Claimant’s/ Plaintiff's Medical Records To Those Dates Beyond
November 19", 2012, Stated By A Dr. John L. Schaller For MetLife
and As Documented Within The MetLife Administrative Record For

 

 
 

wo eon NH mA ff WY NY =

NOY NY NY ND KW NH NY ND HO KS = = Se es i oe
on DN A SF WD NY =|& OF OO DNA A mA Hh WW NY K& C

 

Case 4:20-cv-00039-DCB Door 1 Filed 01/24/20 Page 8 of 89

March 8", 2013!

k) Intentional Acts Of Misconduct Committed By The Administrator,

I)

Fiduciary, Managers and/or Supervisors At MetLife and/or Raytheon
Who Were Engaging In Coercive Interference Of Rightful Benefits and
Retaliatory Discharge To Conceal A Company’s and/or Manager’s
Ongoing Illegal Activities!

Intentionally Issued DEFICIENT and/or FRADULENT Denial
Letters As Shown By The Administrative Record’s Own
Confirmation Of The Disabilities Due To Unresolved Infections,
Candida Albicans, Multiple Broken Abdominal Sutures and/or
Staples, With Body Cavity Infections Causing Serious health
Problems For The Plaintiff. As ERISA Law and ERISA Case Ruling
Clearly and Undeniably States, “If A Participant Does NOT Receive
Adequate Notice With THE-SPECIFIC-REASON(S), The Action
CANNOT-BE-BARRED By The Statute Of Limitations”!

m) Intentionally Issued DEFICIENT and/or FRADULENT Denial

Letters As Shown By The Administrative Record’s Own Reports
Where It Shows MetLife and/or Raytheon Were Intentionally
Withholding Medical Records From The Independent Medical
Examiners, Blocked The Review Of Medical Records During The
Appeal Process, Refused To Allow The Proper Fiduciary, Claims
and/or Plan Administrator To Review The Claim, Blocked The
Download Of The Medical Director’s Summary Response To The
Claims Record and Many, Many, MANY More Reasons Much Too
Numerous To List Here! Due To NON-OF-THESE-ACTIONS-
EVER-BEING-LISTED Within The Denial Letters, and As ERISA
Law and/or ERISA Case Ruling Clearly and Undeniably States, “If A
Participant Does NOT Receive Adequate Notice With THE-
SPECIFIC-REASON(S), The Action CANNOT-BE-BARRED By
The Statute Of Limitations”!

Under §502 (a)(3) / 29 U.S.C. 1132 (a)(3) It Has Been Found By The Courts That

A Beneficiary Can Petition For and Be Awarded Benefits, Back-Pay and Front-

Pay, Attorney’s Fees, Damages, Interest, Injunctions, Disgorgement, Etc., As

 

 
co on nH mA Ff WY NY =

NO NY NY NM WH HD NY NY NO = |= |= HH | | | [| =|
on NHN OA F&F WW NY KK SF OO COHN HAH NT Lh WY NH K& CO

Case 4:20-cv-00039-DCB Doo 1 Filed 01/24/20 Page 9 of 89

Appropriate Relief. This Relief Can Also Be Obtained Under § 503 / 29 U.S.C §
1133 Which Encompasses Fraud and/or Concealment Etc., By A Fiduciary, Claims

and/or Plan Administrator Or Other.

 

JURISDICTION:

The Supreme Court Has Stated That Federal District Courts Have Exclusive
Jurisdiction Over § 502(a)(3) Claims. See 29 U.S.C. § 1132(e)(1) Which States
That Federal District Courts Have Exclusive Jurisdiction Over All ERISA Claims
Except For Claims Under § 502(a)(1)(B). Under 29 U.S.C. § 1132(f) It Is Also
Stated That District Courts Have Exclusive Jurisdiction Without Regard To
Amount In Controversy Or Parties Citizenship. Where State Law Claims Are
Combined With ERISA Claims, Federal Courts Will Often Assert Pendent
Jurisdiction Over The State Claims. Furthermore, A Case May Be Removed To

Federal Court Where A “Well-Pleaded-Complain?’ In State Court Results In A

Federal Question Under ERISA. See (Nishimoto v. Federman-Bachrach & Assoc..
903 F.2d 709, 713 (9th Cir. 1990)).

 

 

VENUE:

Claims Under § 502(a)(3) Are Subject To ERISA’s General Venue Provision,

Which Allows Suits To Be Brought In Any One Of The Following Three Forums:

 
 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 10 of 89

“(1) Where The Plan Is Administered, (2) Where The Breach Took Place, or (3)
Where A Defendant Resides Or May Be Found.” Because The Raytheon Plan Was
Administered In The District Being Arizona and Because The Administrator
and/or Fiduciary Breaches Involving Willful Fraud and Concealment Took Place

In This District, It Has Been Determined This Venue Is Proper For This Case.

o eon DN nA F&F WY NY —

NY NO NY WN NY NY NV NY NO YF | | | S| EF S| =| | =
aon N A & WH NY KH © OO CO TT A DA Hh WH NY K& CO

 

 

THE PARTIE(S):
The Plaintiff(s). The Defendant(s).
Claimant: Paul E. Jozwiak, Name-1; Dr. John L. Schaller,
Raytheon Sr. Systems, MetLife Disability
Aerospace Engineer Independent Medical Examiner,
And And
Plan-Participant Acting As A Fiduciary
[Claimant-Plaintiff] [Defendant-Respondent]
Address: Paul E. Jozwiak, Address: John L. Schaller,
404 South Cedar Ave., 10410 E. Wethersfield Rd.,
Marshfield, WI 54449 Scottsdale, AZ, 85259-2412
Phone: (520)-818-4976 Phone: (480)-767-2415
The Defendant(s).
Name-2: MetLife Disability, Name-3; Raytheon Missile Systems,

Benefits Carrier.

 

Plaintiff's Employer,

10

 
 

oOo on NH nN P&P W HY =

NO HNO NY NY NY NV ND NHN | | | | FF = =| S| ho
PRRFERRPRBBRBSERSBSRWARKRRZREBEHAS

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 11 of 89

 

 

 

And And
Claims Administrator Plan-Funding & Administrator
[Defendant-Respondent] [Defendant-Respondent]
Address: 5950 Airport Road, Address: 1151 E. Herman’s Rd,
Oriskany, NY 13424 Tucson, AZ, 85756
Phone: (888)-482-5246 Phone: (520)-794-3000
Name-4:; Dianne D. Avellar, Name-5: Joanne Bockmiller,
Vice President, Vice President,
Benefits and Human Resources
Global Health Resources tions
And And
Plan Administrator Plan Administrator
For 2011 - 2013 For 2014 - 2015
[Defendant-Respondent] [Defendant-Respondent]
Address; Raytheon Corporate Address: Raytheon Corporate
Benefits Benefits
235 Wyman Street, 235 Wyman Street,
Waltham, MA 02451-1219 Waltham, MA 02451-1219
Phone: (781)-522-3000 Phone: (781)-522-3000
Name-6: Dr. Karen A. Haas, Name-7: Dr. Arthur J. Bacon,
Raytheon Medical New Pueblo Medicine
Center’s Doctor. Primary Care Doctor,
And And
Acting As A Fiduciary Acting As A Fiduciary

[Defendant-Respondent] [Defendant-Respondent]

11

 

 
 

oo moO N NH A Ff WY NO &

NO NWO NH HD HD ND NY NN NO | FF | KH | | | | =
on KN AN SB WO NY =& CO 0 ON KH A Bh WW NY —=& CO

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 12 of 89

Address; Karen A. Haas,
5151 W. Sweetwater Dr.,
Tucson, AZ, 85745-9362
Phone: (520)-743-0741

Name-8: Sean T. Kurysh,

(Past) Raytheon Human

Resources Manager,
And
Acting As A Fiduciary
[Defendant-Respondent]
Address: 34 Sequoia Grove Way,
American Canyon,
CA, 94503-1466

Phone: _ (303)-324-3203

Name-10: Mary W. Richardson,
Raytheon Medical
Center’s Nurse
And
Acting As A Fiduciary
[Defendant-Respondent]
Address: Mary W. Richardson,
4425 N. Placita-De-Las-Colinas,
Tucson, AZ, 85745-9734
(520)-743-1637

 

Phone:

Address: Arthur J. Bacon,

4935 E. Parade Ground Loop,
Tucson, AZ, 85712-6623

Phone: (520)-318-9566

Name-9: Veronica Thomas,

Raytheon Human
Resources Manager,
And
Acting As A Fiduciary
[Defendant-Respondent]
Raytheon Systems,
1151 E. Herman’s Rd,
Tucson, AZ, 85756
(520)-794-3000

Address:

Phone;

Name-11; Patricia A. Brutscher,

Raytheon Medical
Center’s Nurse
And

Acting As A Fiduciary
[Defendant-Respondent]

Patricia A. Brutscher,
8401 S. Kolb Rd., Unit 142,

Tucson, AZ, 85756-9616
(520)-204-0643

 

Address:

Phone:

12

 
 

oOo Oo NINH A Ph WW NO =

NO WN nN NO bv — meet

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 13 of 89

Name-12: Guy C. Slominski,
Raytheon ement
Engineering Supervisor
And
Acting As A Fiduciary
[Defendant-Respondent]
Address: Guy C. Slominski,
6805 W. Tombstone Way,
Tucson, AZ, 85743-1056
Phone: (520)-744-1608

 

Name-13: Beth A. Green,

Metropolitan Life
Nurse Consultant,
And

Acting As A Fiduciary

[Defendant-Respondent]
Address: Metropolitan Life,
P.O. Box 14590,

Lexington, KY 40511-4590
Phone:  (888)-482-5246 ext 1778

 

TABLE OF AUTHORITIE(S):

A. In (Caputo v. Pfizer, Inc., 267 F.3d 181, 190 (2d Cir. 2001)). “The Second

Circuit, holds that this 6-YEAR period is not limited to cases of fraudulent
concealment. Instead, it reads the text literally to refer to either fraud or
concealment so that the 6-YEAR statute of limitations should be applied to
cases in which a fiduciary: (1) Breached its duty by making a knowing

 

misrepresentation or omission of a material fact to induce an

employee/beneficiary to act to his detriment; or (2) Engaged in acts to hinder

the discovery of a breach of fiduciary duty.”

B. In (Glenn v. Metropolitan Life Ins. Co., 2005 WL 1364625 at *4 (S.D.Ohio,
June 8, 2005)); “The Supreme Court held that when the administrator

determines eligibility and pays the benefits out of its own pockets, a conflict of

interest arises.”

C. In (Peruzzi v. Summa Med. Plan, 137 F.3d 431, 433 (6th Cir, 1998)); “The
Courts found an inherent conflict of interest in self-funded and administered

13

 

 
oOo DOeN NH NH FP WH NY —

NY NY ND ND WD ND ND ND HO — | | | | | = =| =| =
ao oN NO et WO NO SH COS Oo OAT HD A Bh WO NH —$=& CO

 

Case 4:20-cv-00039-DCB pocu® 1 Filed 01/24/20 Page 14 of 89

plans.”

ite v. Jacobs, Eng’ . Long Term Disability Benefit Plan, 896 F.2d
344, 350 (9th Cir. 1989)); “When a benefits termination notice fails to explain
the proper steps for appeal, the plan's time bar is NOT triggered.”

E. In (Epright v. Envtl, Res. Mgmt., Inc. Health & Welfare Plan, 81 F.3d 335, 342
(3d Cir. 1996)); “When a letter terminating or denying plan benefits does NOT
explain the proper steps for pursuing review of the termination or denial, the
plan’s time bar for such a review is NOT triggered.”

F. In (White v. Aetna Life Ins. Co., 210 F.3d 412, 416 (D.C. Cir. 2000)); “Holding
Deadline NOT triggered if administrator failed to substantially comply with §
1133.”

G. In (Yancy v. United of Omaha Life Insurance Co., F. Supp. 3d, 2015 WL
5132086 (C.D. California August 25, 2015)); “Because the record reflects that

United considered and even relied on [the IME] report in making its appellate

 

determination to uphold the claim denial, United violated ERISA’s procedural
requirement when it failed to make the report available to plaintiff for review
and comment during the appeals process.”

H. In (Berger v. AXA Network LLC, 459 F.3d 804, 815 (7th Cir. 2006)); “Holding
Period Begins when plaintiffs discovered unlawful policy and NOT when
employer applied policy to them.”

I. In (Miller v. Am. Airlines, Inc., 632 F.3d 837, 852-53 (3d Cir. 2011)); “A

plan’s termination letter was legally insufficient because the letter did NOT

provide specific reasons for the termination, written in language a participant
could understand and did NOT advise the plaintiff how he can perfect his claim

in detail.”

J. In (Garratt v. Walker, 164 F.3d 1249, 1256 (10th Cir. 1998)); “An employer can

discriminate within the meaning of § 510 if the employer made conditions so

14

 
 

eo ON KH A fF WY NY —

NY NO NW NO dN NO WN fh eke ek
SCRRRRPRBRBRBPCRSBDRKSKAESH OS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 15 of 89

difficult so as to create a constructive discharge.”
K. In (Zervos v. Verizon New York Inc., 277 F.3d 635, 648 (2d Cir. 2002)); "4
remand of an ERISA action seeking benefits is inappropriate where the

 

difficulty is not that the administrative record was incomplete but that a denial
of benefits based on the record was unreasonable.”

L. In (Grossmuller v. International Union, United Auto., Aerospace Agric.
Implement Workers of Am., UAW, 715 F.2d 853, 858-59 (3d Cir. 1983));
“Finding a case, where the review of the medial evidence was arbitrary and

 

capricious or unreasonable, the proper remedy is to retroactively grant benefits
without a remand.”

M. In (Govindarajan v. FMC Corp., 932 F.2d 634, 637 (7th Cir. 1991)); “Finding
that the insurer conducted a selective review of the medical evidence and
reached a conclusion that was unreasonable, the proper remedy is to
retroactively grant benefits without a remand.”

N. In (Thomas v. CIGNA Group Ins., 2015 WL 893534 (E.D.N.Y. 2015)); “A
Federal Court held that posting a Summary Plan Description (SPD) on a
company intranet site without additional action does NOT satisfy ERISA's

distribution requirements.”
O. In (Mattei v. Mattei, 126 F.3d 794, 806 (6th Cir. 1997)); “After determining that

§ 510 prohibits actions beyond employee-employer relationship, the court
determined that plaintiff could properly sue estate that prevented her from
obtaining ERISA benefits.”

P. In (Tingey v. Pixley-Richards W.., Inc., 953 F.2d 1124, 1132 n.4 (9th Cir.
1992)); “Action for interference with benefits was proper against both employer

and insurer that allegedly coerced employer to fire plaintiff”
Q. In (Straus v. Prudential Emp. Sav. Plan, 253 F. Supp. 2d 438, 447-48 (E.D.N.Y.

2003)); “Former employees and beneficiaries are entitled to bring claims under

15

 

 
 

o Oo nN KH A Fh WY NY —

NY NY NY WH NO NY NY NY NO | =| | | FSF FSF | |
oI HD A F&F WW NY |= S&F OO OAT HDA rH Hh WO WH —K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 16 of 89

§ 510.”

R. In (Warner v. Buck Creek Nursery, Inc., 149 F. Supp. 2d 246, 257-58 (W.D.
Va. 2001)); “Due to broad definitions for “person” and “discriminate,”

corporate directors can be sued individually under § 510 even if they were

 

acting in their corporate capacity.”

S. In (Choi v. Mass. Gen. Physicians Org. Inc., 66 F. Supp. 2d 251, 254 (D. Mass.
1999)); “Accepting that § 510 prohibits actions beyond the employee-employer
relationship, the court allowed suit against a defendant who was a former
employer at the time of the alleged interference.”

T. In (Robinson v. Aetna Life Ins. Co., 443 F.3d 389, 397 (Sth Cir. 2006));

“Remand to the plan administrator was unnecessary when the administrator
failed to substantially comply with procedural requirements, abused its
discretion in terminating the claimant’s benefits, and failed to develop its
factual record at the administrative level.”

U. In (Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276, 1289 (10th Cir, 2002));
“Remand for further action is unnecessary only if the evidence clearly shows
that the administrator's actions were arbitrary and capricious, or where the
case is so clear cut that it would be unreasonable for the plan administrator to
deny the application for benefits on any ground.”

V. In (Krohn v. Huron Mem’] Hosp., 173 F.3d 542 (6th Cir. 1999)); and (Unisys
Corp. Ret. Med. Benefits ERISA Litig., 579 F.3d 220, 228-29 (3d Cir. 2009));
“The failure to disclose will NOT be excused because the plan participant failed
to ask precisely the right question.”

W.In (Rakoczy v. Travelers Ins. Co., 914 F. Supp. 166, 172 (E.D. Mich. 1996));
“A merely conclusory statement that benefits should be denied does NOT
constitute a “specific reason” for the denial.”

X. In (United States v. Thompson, No. CR 16-10014-PBS, 2016 WL 4771060 (D.

16

 

 
 

oC oN NH A bh WY NY =

NY NO NH HW NW ND NH ND HN HK | §— = = =] =] =| we oe
oN NN OA FF WHY NYO &|& CO OO DBCNQ AHA aA fh W NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 17 of 89

Mass. Sept. 13, 2016)); “The district court held the indictment was sufficient
with respect to required elements of each offense, and the indictment
sufficiently alleged that Defendants, Spouses who jointly owned and operated
their own Company, were charged with eighteen counts of mail fraud under 18
U.S.C. § 1341, one count of theft or embezzlement from an employee benefit

plan under 18 U.S.C. § 664, and eighteen counts of making false ERISA
statements under 18 U.S.C. § 1027!”

Y. In (Schaub v. Consol. Freightways, Inc. Extended Sick Pay Plan, 895 F. Su

1136, 1143 (S.D. Ind. 1995)); “Notice denying disability benefits was
inadequate when plan had evidence in the file raising doubts as to its
conclusion and plan failed to address those doubts in its notice.”

Z. In (Olive v. Am. Express Long Term Disability Benefit Plan, 183 F. Supp. 2d

1191, 1197 (C.D. Cal. 2002)); “Plan administrator’s letter denying benefits did
NOT substantially comply with § 1133 because it failed to make clear whether
claim was being denied as procedurally deficient as a result of certain required
records being missing, or whether it was substantively deficient because
participant's medical condition was NOT disabling, or both. The letter merely
presented four conclusory statements as to the reasons for denial, without

indicating sufficiency of any reason by itself.”

AA. In (Perry v. Simplicity Eng'g, 900 F.2d 963 (6th U.S. Circuit Court of

Appeals, 1990)); “The Courts found that while the scope of review in ERISA
cases is generally limited to the claim file, evidence outside the so-called
“administrative record" may be considered if that evidence "is offered in
support of a procedural challenge to the plan administrator’s decision, such as
an alleged lack of due process afforded by the administrator or alleged bias on

its part."

BB. In (Kalish v. Liberty Mutual/Liberty Life Assur. Co., 419 F.3d 501 (6th Cir.

 

17

 

 
 

oO eon NH nH & WD NY —

NY NY NY NYO NY NY N NN NO &- FF F- | FF SF SO =|
on HN OH FF WD NY SH CF O06 OAT NH A & WY NH —& CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 18 of 89

2005)); “The 6th Circuit ruled for the plaintiff in a disability benefit dispute
after finding "an administrator’s decision based on the work of a doctor in its
employ must be viewed with skepticism." The court remarked, though, that it
had NOT been presented with more than a conclusory allegation of bias, and
there was NO specific evidence the physician "had consistently rendered
opinions favorable to the administrator," it was determined that there was a
suspicion that this doctor regularly denied benefits for the plan administrator."

CC. In (Conner v. Mid South Ins. Agency, Inc (W.D. La 1996), 943 F.Supp.
663); “The court found a breach of fiduciary duty and awarded interest at the
rate of 12.6% finding that it was the rate the plan assets should have earned but
for the misconduct. The court also approved attorney’s fees of $124,336.23 and
costs of $27,494.37.”

DD. In (Todd Rochow et al. v. Life Ins. Co. of North America Cir. 2013); “The
Courts ruled that being awarded damages, injunctions and disgorgement under
both §502 (a)(1)(B) and §502 (a)(3) is permissible. A plan beneficiary need
NOT limit his/her damages as was the case, The Plaintiff, a plan beneficiary,
was denied his disability benefits under his employer's insurance plan for five
years. The District Court found that the insurance company wrongfully denied
disability benefits and awarded the beneficiary around $3.8 million dollars
based upon remedies set forth in ERISA §502 (a)(1)(B) and §502 (a)(3).”

EE. In (Schwartz v. Gregori, 45 F.3d 1017 (6th Cir. 1995)); “Former employee
brought action against employer and financial planning association alleging
breach of fiduciary duty and retaliatory discharge under ERISA. The Sixth
Circuit upheld the district court’s ruling and held that back pay and front pay
were both equitable remedies available under ERISA.”

FF. In (Schwartz v. Gregori, 45 F.3d 1017, 1021-22 (6th Cir. 1995)); “Some
defendants have argued that equitable relief does NOT include front or back

18

 

 
o men NH A Ah WW NY —

NO NO NO NM ND NM HY HO NO = | | | | S| S| OS =
on HN A Sf WO NYO |& CO Oo DHATI ADA HN FH W NH KH CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 19 of 89

pay, courts however have provided those remedies finding that back pay was
appropriate equitable relief because it made plaintiff whole and front pay was
appropriate substitute for reinstatement which was NOT feasible.”

ujanek v. Houston Poly Bag, Houston Poly Bag I, Ltd. (“Poly B
“It was determined that the Plan Administrator failed to provide a participant
with a copy of the plan’s Summary Plan Description (“SPD”) and rollover

election form and therefore the Fifth Circuit upheld an award of damages and

fees of more than $243,000 To The participant.”

 

STATUTE(S):
18 U.S. Code § 664..Theft Or Embezzlement From An Employee Benefit Plan!
18 U.S. Code § 1027..............s00 False Statements and Concealment of Facts!
18 U.S. Code § 1341........ cece ccceesesceeececsnsce ee sees Elements Of Mail Fraud!
18 U.S. Code § 1343.........ccececssscccsccecccsreececsens Elements Of Wire Fraud!
28 U.S. Code § 1961.............cecscscsscscecscecececesseesces Interest and Penalties!
28 U.S. Code § 2202............cscecececececsceccsscecsescesereesseess Further Relief!
29 U.S. Code § 1021(a)...............sssseeeeeeDuty of Disclosure and Reporting!
29 U.S. Code § 1022.............ccccecececssscesseesenes Summary Plan Description!
29 USS. Code § 1109.............cceceeeee Liability For Breach Of Fiduciary Duty!
29 U.S. Code § 1149.......Prohibition Of False Statements and Representations!
29 U.S. Code § 1163..........ccsscscscscecsesencscccsssscsesceeseecs Qualifying Event!
29 USS. Code § 1166............cccscecscscecececesccsscccsssvess Notice Requirements!
29 CFR § 2520.102-3.............Contents Of Summary Plan Description (SPD)!
29 CFR § 2560.503-1..........cccccscscecscscsccssescecscsceesenenes Claims Procedure!
45 CFR § 147.136.....Claims and/or Appeals With External Review Processes!
42 US. Code § 12112.............. Discrimination (Americans With Disabilities)!

ERISA-104(b)(1) / 29 U.S. Code § 1024(b)(1)............ Furnishing Information!

19

 

 
 

o ON NHN Wn Fh WY NY =

NH bd we bd Ny NHN NH — — bmp pet

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 20 of 89

ERISA-404(a)(1) / 29 U.S. Code § 1104(a)(1).............ceceseee Fiduciary Duties!
ERISA-406(b) / 29 U.S. Code § 1106(b)...........000000 Prohibited Transactions!
ERISA-413 / 29 U.S. Code § 1113............cccssseseseseees Limitation Of Actions!
ERISA-501 / 29 U.S. Code § 1131............cccecssneeceeeeeeeee Criminal Penalties!
ERISA-502(a)(3) / 29 U.S. Code § 1132(a)(3)............sse08 Civil Enforcement!
ERISA-502(c) / 29 U.S. Code § 1132(c)............cceeeeecsrees Civil Enforcement!
ERISA-502(e) / 29 U.S. Code § 1132(e)...........cceecseeeecece Civil Enforcement!
ERISA-502(f) / 29 U.S. Code § 1132(f)............cecscssseeees Civil Enforcement!
ERISA-502(g) / 29 U.S. Code § 1132(g)...............sssesee--Civil Enforcement!
ERISA-502(1) / 29 U.S. Code § 1132(1)..............cecssssseeees Civil Enforcement!
ERISA-503 / 29 U.S. Code § 1133..........cccscececsccescsseeesees Claims Procedure!
ERISA-510 / 29 U.S. Code § 1140.............Interference With Protected Rights!
ERISA-511 / 29 U.S. Code § 1141............cccseccsesesees Coercive Interference!

 

STATEMENT OF PROVEN FACT(S):

The Plaintiff Was Employed By Raytheon Missile Systems In Tucson Arizona
From June of 2001 Through November 2012. At That Time He Was A Senior
Systems Aerospace Engineer With An Exemplary Record and A Large Number Of
Awards For Outstanding Performance In The Face Of Adverse Conditions.

1. In June 2"4, 2008 The Plaintiff Suffered a Ruptured Colon Which Led To
Complications Requiring Him To Be Out Of Work For Almost The Entire
Remainder Of That Year. This Surgery Was Performed By Dr. Stevenson In
Which The Plaintiff Suffered Multiple NEAR-FATAL Infections From The
Rupture and The Surgery!

20

 
 

oOo eon NHN A Fh WY NY —

NY NO NY NY NY YD NN NN NO & YF FF = | Fe =| S| =| —
on DA A F&F WH NY K& CGF O06 BN A A bh WW NH —& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 21 of 89

2.

5.

In December 22", 2008 The Plaintiff Returned To St. Joseph’s Hospital In
Tucson Arizona To have A Colon Resection Operation. This Surgery Was
AGAIN Performed By Dr. Stevenson In Which The Plaintiff Suffered Another
NEAR-FATAL Infection During The Surgery Along With Surgical Staples and

Sutures That Began Breaking Loose On December 30", 2008!

. In January 5", 2009 The Plaintiff Returned To Work at Raytheon and Was

Immediately Informed By The Human Resources Manager(s) Sean Kurysh and
Veronica Thomas That He Should Resign From The Company Until He Could
Get His Medical Issues Under Control. The Plaintiff-Refused!

In January 2009 Through February 2009 The Plaintiff Was Required To Make
Regular Visits To The St. Joseph’s Hospital Emergency Room In Tucson
Arizona For Debridement Of The Abdominal Incision To Cut and Scrape
Infected, Dead and Dying Tissue From The Wounds While Replacing The
Sutures, Packing’s and Drainage Tubes As Needed. This Was Due To The
Recent Colon Resection Surgery and Done While Raytheon Required The

Plaintiff To Put In Approximately 40-Hours Or More Of Work Per Week!

 

In September 2™4 2009 The Plaintiff Developed Severe Pain, Nausea, Sweats,
Fatigue Etc., In Which Medical Imaging Discovered His Appendix Was About

To Burst! The Plaintiff Was Rushed Into The Tucson Medical Center (TMC)

Where He Underwent Emergency Surgery and Was Hospitalized For

Approximately 3-Days.

21

 

 
oOo Oo nN NH HA fh WY NY —

NY NO NO ND HW NHB ND WN NO | | | | | FF =| = =| =
on NHN A & W NY —=§ ©&S OO CON HR DA Hh WH NH KK CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 22 of 89

6.

8.

In September 15", 2009 The Plaintiff AGAIN Developed Severe Sweats,
Shakes and Extreme Pain Where He Collapsed At Work! The Plaintiff Was
Taken By Ambulance To The University Medical Center South Campus Where
He Was Diagnosed With C-Diff Infection From The Appendix Surgery! The
Plaintiff Was Hospitalized For Approximately 5-Days, Then Ordered Back To

Work By MetLife and Raytheon Or Face TERMINATION From the Company!

. In July 20%, 2010 Sean Kurysh From Raytheon Human Resources AGAIN

Contacted The Plaintiff To Discuss His Ongoing Medical Problems and Its
Impact On The Company. Sean Tells The Plaintiff He Is Doing This Because
Veronica Thomas, Basil Johnson and Others Had Also Decided The Plaintiff
Was NOT-FIT To Be Doing Engineering Work For A Government Contractor
Due To His Medical Problems! Sean AGAIN Informed The Plaintiff That He
Should Resign From The Company Until He Could Resolve His Health Issues!
The Plaintiff-Refused-AGAIN!

In August 11", 2010 The Plaintiff Underwent The FIRST Abdominal
Reconstruction Surgery By A Dr. Aramando Alfaro To Attempt To Correct The
Screwed Up Colon Resection Surgery By Dr. Stevenson! This Resulted In The

Plaintiff Being Out Of Work For Approximately 1-Week!

. In September 23%, 2010 The Plaintiff's Chronic Cough With Sweats and A

Heavy White Nodular Debris, That Has Been Occurring Since January 2009,

22

 

 
eo on HAH nH & W NY —

wo NHN NY NY NY NY NY NN NH F— —- | || | | KS S| =| =
on NN OA & WHO NY —|&§ SF OO OAT A mr Bh W NH —& CO

 

Case 4:20-cv-00039-DCB pocu® 1 Filed 01/24/20 Page 23 of 89

Is Diagnosed As A RARE Mycobacterium Avium Complex and A

 

Coccidioidomycosis Fungal Infection (Valley-Fever).

 

10.In November 10°, 2010 The Plaintiff Underwent The SECOND Abdominal
Reconstruction Surgery By A Dr. Aramando Alfaro To attempt To Correct The
Screwed Up Colon Resection Surgery By Dr. Stevenson! This Resulted In The
Plaintiff AGAIN Being Out Of Work For Approximately 1-Week!

11.In November 22", 2010 Veronica Thomas, Sean Kurysh, Basil Johnson, Brad
Harris and Others Now-Ordered The Plaintiff To Immediately Resign From
The Company Until He Could Resolve His Health Issues! The Plaintiff-
Refused-AGAIN and These Managers With Others Then Attempted To Force
Him To AGAIN Work In A Hazardous and Toxic Chemical Environment
Against Previous Doctor’s Orders To Force His Resignation!

12.In November 26", 2010 Raytheon Held The FIRST Meeting Against The
Plaintiff, Which Was called By Veronica Thomas, Brad Harris and Guy
Slominski To Attempt To force The Plaintiff To Resign! This Meeting Included
Discussions Of Basil’s, Clyde’s, Doan’s and Other’s Activities Of Using
Counterfeit CPU’s On Government Hardware, Their Concealment Of 3-Lost
Computer Hard Drives With Classified and/or Secret Information On Them and
Other Activities! (The Plaintiff Has Supplied To The Court A Raytheon E-Mail
To Be Entered Into The Record As Relevant Evidence!)

23

 

 
 

oe eon NH a Fh WD NHN —

NO NY DH NY HW HD NY NH HO —-— | | | | | =| —_— =| —
ont NON Rh WO ND S&§ CF OO DOA HDA A Bh WW NH —K& CO

 

Case 4:20-cv-00039-DCB Doou® 1 Filed 01/24/20 Page 24 of 89

13.In January 10", 2011 Raytheon Held A FOURTH Meeting Against The
Plaintiff Where Veronica Thomas, Sean Kurysh and One-Unidentified-
Individual From Raytheon Was In Attendance. These People Asked Why The
Plaintiff Thought He Had A Right To Complain To Upper Management About
The Threatening Behavior Of A Manager Named Basil Johnson and To Discuss
The Plaintiff's Continuing Health Issues. This Meeting Was Specifically Held
To AGAIN Attempt To Force The Plaintiff's Resignation From The Company.
The Plaintiff-Refused-AGAIN!

14.In February 10", 2011 The Plaintiff Received A Raytheon E-Mail Sent By The
Management Of The AMRAM Project Praising The Plaintiff For His Ability To
Take Over and Successfully Complete The Test-Station(s) and Other Hardware
Under Adverse Conditions! This E-Mail Was Sent To The Plaintiff (Paul
Jozwiak), Guy Slominski, Brad Harris, Clyde Sugimoto, Sean Kurysh and
Others! (Enclosed Is A Copy Of This Raytheon E-Mail For The Court To Enter
As Relevant Evidence Into The Record.)

15.In February 10", 2011 Raytheon Held A FIFTH Meeting Against The Plaintiff
Where Veronica Thomas, Sean Kurysh, Guy Slominski and The Same-
Unidentified-Individual From Raytheon Who Were At The January 10", 2011
Meeting Attended. The Meeting Was To Ask Questions About Why The
Plaintiff Still Attempted To Complain To Upper Management About The
Continual Threatening Behavior Of A Manager Named Basil Johnson Now

24

 

 
 

oOo ern NH nA F&F WW NY —&

bw NY NY NY NY NH NH WHY HO | | FS | | | S| | S|
Con NN OH Ph WW NY S&H OF OO BAN NH DA Sh WW NY —= CO

 

Case 4:20-cv-00039-DCB vocu 1 Filed 01/24/20 Page 25 of 89

With A Brad Harris and Others, The Plaintiff's Continuing Health Issues and If
The Plaintiff Was Going To File Any Charges Or Claims Against Raytheon!
The Meeting Was Also To AGAIN Attempt To Force The Plaintiff's Immediate

Resignation! The Plaintiff-Refused-AGAIN, However This Time The Plaintiff

 

Was Immediately Suspended From Work Pending TERMINATION Of His

Employment and Benefits! (Enclosed Is A Copy Of The Raytheon E-Mail From

Veronica Thomas Telling The Plaintiff Where To Report To This ILLEGAL-

MEETING In Which This Report Is For The Court To Enter As Relevant
Evidence Into The Record.)

16.In February 10°, 2011 Raytheon Human Resources Managers Along With
Others Immediately TERMINATED All The Plaintiffs Employee
Identification Numbers and Computer Access Accounts! This Cut-Off-Access
To The Raytheon Benefit Plan and Policy Information Along With All Other
Benefit Information For The Plaintiff! Raytheon Also At That Time
TERMINATED The Plaintiffs Pre-Paid-Legal-Benefits He Had Obtained
Under The Benefit Plan! “Veronica Thomas” In Human Resources Claimed
“They Terminated The Legal Resources Because They Didn’t Want You (The
Plaintiff) To Attempt To Retaliate Against Raytheon Because That Would Then
Force The Company To Take Other Action(s) Against You (The Plaintiff) To

Protect Their Own Interest(s)”!

25

 
 

oOo on NH A bh WH NY &—

NY NO NY HD NW HM HY NY NO — = = | | | | = = =
on NN OA Ft WO NYO =&§ GF OO OH NH A Bh WO NH K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 26 of 89

17.In February 11", 2011 The Plaintiff's Primary Doctor, Named Dr. Bacon,

Supplied To Raytheon The Medical Records and Test Results Proving The
Plaintiff Had A Suppressed Immune System and Was Dealing With A Number
Of Unresolved Infections! This Stopped The Immediate TERMINATION Of
The Plaintiff's Employment and Benefits Since It Proved Beyond All Doubt
The Plaintiff's Medical Problems Were Just As He and Other Doctors Had

Claimed!

18.In February 11", 2011 The Plaintiff Began To Collect His MetLife Short Term

Disability (STD) Benefits, But It Was Immediately Discovered MetLife Was

Paying Less Than 50% Of The Required Coverage (Dating Back To 2008)

When The Plaintiff Was Bought Into The Policy At 60% Coverage!

 

19.In February 14", 2011 The Plaintiff's Primary Care Doctor Named Dr. Bacon,

States In The Plaintiff's Medical Reports, He Received A Letter That Sean
Kurysh From Raytheon HR Had Sent To Him! This Letter From Sean Asked
Dr. Bacon To Endorse and Send Back To Him A Pre-Filled-Out-Document Of
Charges Against The Plaintiff So He Could TERMINATE The Plaintiff's
Employment! The Letter and Medical Report States One Of The Reasons Is
Because The Plaintiff Attempted To Complain About An Engineering
Manager! Dr. Bacon Claims He Did NOT Endorse The Document Nor Send It
Back Because He Personally Knew The Charges Were FALSE and The
Plaintiff Just Wanted To Do His Job and Get Along With Everyone! (Enclosed

26

 

 
 

Co eon NH nH bF WY NY =

NY NO NY NY NY HD NY HN NO KH =| | | FF = S| S| =|
on NAN OH F&F WO NY —|& © OO CO TI HA aA BR WH NY K§& CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 27 of 89

Is A Copy Of This Medical Report, Which Was Part Of The Records Received
By MetLife, For The Court To Enter As Relevant Evidence Into The Record.)

20.In February 14", 2011 Raytheon’s Human Resources Manager Veronica
Thomas and Sean Kurysh Were Intentionally Assigned Control Of The
Plaintiff's MetLife Disability Case, However It Is Well Documented That
Veronica and Sean Had Intentionally Tried To Force The Plaintiff's
Resignation From The Company A Multitude Of Times!

21.In March 9", 2011 A Beth Green From MetLife Called The Plaintiff To Tell
Him She Spoke To Pat Brutscher At Raytheon About His Being Required To
Immediately Apply For Social Security Benefits Or His Disability Benefits
From MetLife Would Be Either Denied Or TERMINATED.

22.In March 2011 Through July 2013 The Plaintiff Made A Number Of Phone
Calls To Beth Green At MetLife, Veronica Thomas In Raytheon Human
Resources and A Dr. Karen Haas With A Pat Brutscher At Raytheon Medical
Where He Continually Asked For The MetLife Or Raytheon Disability
Plan/Policy! The Response Was Always; “It is being sent out TODAY’, Or;
“We already sent it so you should look around your place for a missing FEDEX
Envelope that got misplaced.”

23.In April 11", 2011 Beth Green At MetLife Called The Plaintiff To Ask Him To
Obtain All His Medical Records Pertaining To His Current Disability and
Immediately Mail Them To Her At The Address She Provided To Him. The

27

 
 

oOo eon NH A FP WY NY —

NM NY bd NO HO ND NH WH —| —= eee
SXNRERRRBRBRBSGCSAARAADREBERAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 28 of 89

Medical Documents Requested Were Those From Dr. Bacon and Dr. Stevenson
Regarding The Plaintiff's Care For The January 2007 To March 2011 Time

Frame. (NOTE: The RRS Evaluation For September 11, 2012 Performed By
Alan R. Altman In Which He Lists Medical Records From The Plaintiff's

Doctors Dating Back To October 13%, 2009!)

24.In April 14", 2011 MetLife Discussed Their Notes With The Plaintiff
Regarding Their; “DX; immune deficiency with slow healing skin lesions, mild
sweats and fatigue with a presence of an infection per an ER (Emergency
Room) statement on file!” (This Report Is On Page 314 Of The Administrative

Transaction Record!)
25.In April 22", 2011 MetLife Transitioned The Plaintiff's Claim From Short

Term Disability (STD) To Long Term Disability (LTD). The LTD Continued
Until MetLife and Raytheon TERMINATED All Benefits and Employment On
November 21%, 2012! (This Report Is On Page 310 Of The Administrative
Transaction Record!)

26.In May 18", 2011 There Is A Message In The MetLife Record That Reads;
“Claim Was originally paying at 50% coverage. Per review of Peoplesoft/UIS
EE has 60% LTD Coverage.” Neither MetLife Nor Raytheon Ever Corrected
This Problem Even Though They Continued To Claim They Would Do So!
(This Report Is On Page 295 Of The Administrative Transaction Record!)

27.In May 24", 2011 The Plaintiff Mailed Letters For The FIRST-TIME To Beth

28

 

 
 

oo ON NH A F&F WY NY —

NM NY NY NY HM YM NY HY NO | —§— — | FS =| =| — —
on KN OH SF WH NY S&B CO OO BAI A wa FP WO NH —$& CO

 

Case 4:20-cv-00039-DCB oocu® 1 Filed 01/24/20 Page 29 of 89

Green At MetLife Along With A Dr. Karen Haas and Veronica Thomas At
Raytheon Requesting The ENTIRE MetLife Or Raytheon Plan/Policy For His
Disability Coverage!

28.In May 27", 2011 There Is A Message In The MetLife Record That Reads;
“There were pieces of what looked like large diameter sutures sticking out of
his skin being about an inch in length!” This Report Is Due To The Plaintiff
Suffering From Broken Surgical Staples and Sutures Within The Body Cavity
Causing Organ Distress and Infections Before One Occasionally Forced Its
Way Out Through The Body. This Problem Was Also Seen By Dr. Bacon and
Dr. Tsai In Their Offices On Two Other Occasions. (This Report Is On Page
290 & 291 Of The Administrative Transaction Record!)

29.In June 13°, 2011 Dr. Bacon Documents Within His Medical Records The
Plaintiff Was Suffering From A Problem Where Surgical Staples and/or Sutures
Were Breaking Up Within The Body Cavity Before Eventually Working Their

Way Out Through The Plaintiff's Skin! (See The Supplied Copies Of Dr.
Bacon’s MISSING Medical Records Dated December 30°, 2008, Which First

 

Identified This Problem, and The June 13°, 2011 Record In Which Both

Records Were Actually Supplied To MetLife and Raytheon For Their Files!)
30.In July 14", 2011 There Is A Message In The MetLife Record That Reads;

“DX: Immune disorder which is affecting skin / increased fatigue & stamina.
EE continues to have condition addressed with HCPS resulting in various

29

 

 
 

Oo eon NH A SB W NY —

NY NY NY NY NY NY NV NY NYO |= | | HF | FSF FS | |
eo NN A F&F WH NY |& CS OO DHAITI NH Hr BR WW NY KH CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 30 of 89

courses of treatment. ER STATEMENT ON FILE.” (This Report Is On Page 263
Of The Administrative Transaction Record!)

31.In August 9", 2011 There Is A Medical Report By A MetLife Disability RN
Named Debbie McAloon In The MetLife Administrative Record Where She
States; “The claimant has a health problem which is an Immune Deficiency!”

32.In December 5", 2011 The Plaintiff Discovered His-Office-Had-Been-Cleaned-
Qut and All His Belongings Were Missing! The Plaintiff Immediately Sent An
E-Mail To Veronica Thomas At Raytheon HR In Which Veronica Claims She
Will Check On It and Then Refuses To Respond When Asked For An Update!
(Enclosed Is A Copy Of This Raytheon E-Mail From The HR Manager
Veronica Thomas For The Court To Enter As Relevant Evidence Into The
Record.)

33.In December 20", 2011 The Plaintiff Had His FIRST-APPOINTMENT With
Dr. Gray In Benson Arizona!

34.In January 4", 2012 There Is A Message In The MetLife Record That Reads;
“Dr. Bacon comments EE may RTW on January 20, 2012 with the restrictions
of NO exposure to toxins or chemicals.” (This Report Is On Page 201 Of The
Administrative Transaction Record!)

35.In January 20", 2012 There Was A FIRST Fit-F or-Duty-Review Performed On
The Plaintiff At The Raytheon Medical Center. Dr. Bacon Authorized A
Return-To-Work With Medical Restrictions Of A 40-Hour Work Week and

30

 

 
 

oOo on KH A Lh WO NH —

NY NY NHN NY NY NY NY VN NO | FF | FF | FS S| S| =|
Son KN A FSF WO NYO S&H CO OO OHA A A Bh WO NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 31 of 89

NO-MORE-EXPOSURE To Chemicals, Gasses and Toxins! Raytheon
Rejected The Medical Restrictions and Refused To Allow The Plaintiff To

Return-To-Work! (The Plaintiff Now Hand-Delivered-Letters To Dr. Karen

Haas and Veronica Thomas At Raytheon Requesting The MetLife Or Raytheon

Plan/Policy Since It Still Had NOT Arrived!)
36.In January 20", 2012 There Is A Message In The MetLife Record That States

Dr. Haas At Raytheon Medical Has Determined; “Paul Is Still NOT-FIT To
Return To Work Due To Skin Lesions, Body Odor and Fatigue”! (This Report Is
On Page 183 Of The Administrative Transaction Record!)

37.In January 23™, 2012 There Was A SECOND Fit-F or-Duty-Review Performed
On The Plaintiff At The Raytheon Medical Center. Dr. Bacon Authorized
Another Return-To-Work With Medical Restrictions Of A 40-Hour Work Week
and NO-MORE-EXPOSURE To Chemicals, Gasses and Toxins! Raytheon
AGAIN Rejected The Medical Restrictions and Refused The Return-To-Work!

38.In January 24", 2012 There Is A Message In The MetLife Record That States;

“Return To Work Potential; None until there is an effective treatment.” (This

Report Is On Page 181 Of The Administrative Transaction Record!)
39.In February 9" 2012 There Is A Message In The MetLife Record That States;

“All information on file supports through our current pay through date of
08/10/2012. It is unclear if EE will have RTW potential to any job when the
definition of disability changes from own occ to any job on 08/11/2012.” (This

31

 

 
 

eo Han NH A Fb WO NY —

NY NHN NY NY N NH NY NV NN F&F | | | |= =| S| | |
on NN OH SF W NO |=&§ GS O Or A A Ff WH NY K& CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 32 of 89

Report Is On Page 173 Of The Administrative Transaction Record!)

 

40.In February 10°, 2012 The Plaintiff Obtained Copies Of Dr. Gray’s Medical
Reports and Immediately Mailed This First Set To Beth Green At The MetLife
Address She Provided! The Plaintiff Also Made Multiple Copies So He Could
Provide These Same Medical Records To Dr. Bacon, Raytheon Medical and

Others During His Next Appointments. (Since Dr. Gray’s Contact Information

Was On These Medical Records, WHY Did MetLife Continually Enter FALSE

Statements Into The Record Claiming They Were Always Asking For, Or
Waiting For The Plaintiff To Provide Dr. Gray’s Contact Information?)

41.In February 21*, 2012 There Is A Message In The MetLife Record That States;
“A blood test shows that Paul’s immune system is fighting something with
great intensity!” This Blood Test Report Came From Dr. Gray’s Medical
Records Which Were Now In The Hands Of MetLife, Raytheon and Others.
(This Report Is On Page 166 Of The Administrative Transaction Record!)

42.In February 21*, 2012 There Is A Message In The MetLife Record That States;
“Director. Dr. Bacon has NOT returned call requests for a Peer-To-Peer
Dialogue!” This Was Discovered To Be A FALSE Statement By Those At
MetLife! (This Report Is On Page 166 Of The Administrative Transaction
Record!

43.In February 22", 2012 There Is A Message In The MetLife Record Stating The
Plaintiff Discussed Dr. Gray’s Lab Results With MetLife Disability Regarding

32

 
 

o ON HD A FP WD NY —

NO NY N NY NY NY NY NY NH = = FF = S| S| S| S| S|
aon NA A & WO HY |& CO 6 GO NQI A A Bh WW NY —§& C©

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 33 of 89

Immune Markers Being At 44,000 When It Should NOT Go Above 4,000.
(This Report Is On Page 163 Of The Administrative Transaction Record!)
44.In February 24", 2012 There Is A Message In The MetLife Record That NOW
States They Are Still Waiting For The Plaintiff To Provide Dr. Gray’s Contact
Information To MetLife Disability! This Was Discovered To Be Another

FALSE Statement As The Plaintiff Was NEVER Informed Of Such A Problem

By MetLife Nor Raytheon! (This Report Is On Page 161 Of The Administrative

Transaction Record!)
45.In February 28", 2012 There Is A Message In The MetLife Record That -

AGAIN States They Are Still Waiting For The Plaintiff To Provide Dr. Gray’s
Contact Information To MetLife Disability! This Was Discovered To Be

Another FALSE Statement As The Plaintiff Was NEVER Informed Of Such A

Problem By MetLife Nor Raytheon! (This Report Is On Page 158 Of The

Administrative Transaction Record!)
46.In March 5", 2012 There Is A FAX Document In The MetLife Administrative

Record That States The Plaintiff Personally Delivered Dr. Gray’s Medical
Records To Bobbie Brown (Another Mis-Statement By MetLife as it is Bobbie
Shepard, NOT Bobbie Brown!) and She Is Wondering What To Do About
Them! This Statement AGAIN Contradicts The MetLife Claim They Had NOT
Received Medical Records Or Contact Information From The Plaintiff and Dr.

Gray Until August 2"", 2012! (Where Are Bobbie Shepard’s, Other Doctors

33

 

 
 

eo ON NH A FP WY NO =

wo NYO NM HM HD NY NV NY NO eH | | | | | S| = — =
on HN OH SF WD NY & CSF OO OAT ADA WH & WH NH = OC

 

Case 4:20-cv-00039-DCB vou 1 Filed 01/24/20 Page 34 of 89

- and Over 50% Of Dr. Bacon’s Medical Records That Are Required To Be
Within The COMPLETE Administrative Record The Plaintiff Requested?)
47.In March 14", 2012 There Is A Message In The MetLife Record That AGAIN
States They Are Still Waiting For Paul To Provide Dr. Gray’s Contact
Information To MetLife Disability! This Was Discovered To Be Another

FALSE Statement As The Plaintiff Was NEVER Informed Of Such A Problem

By MetLife Nor Raytheon! (This Report Is On Page 157 Of The Administrative

Transaction Record!)
48.In March 22", 2012 There Is A Message In The MetLife Record Regarding Dr.

Gray Telling Paul To NOT Let Dr. Bacon and Dr. Tsai To Have Ablation Of
The Nerves Of The Stomach Performed Because It Is A Mistake! This
Procedure Was Ordered By Dr. Bacon and Dr. Tsai In Order To Eliminate The
Severe Pain Radiating From The Left Side Colostomy Site Which Was Already
Diagnosed As Being From Broken Surgical Staples and/or Sutures! (This
Report Is On Page 153 Of The Administrative Transaction Record!)

49.In April 10", 2012 SSI Sent The Plaintiff Their FIRST Records Request and
First Disability Evaluation Request To Be Performed By Dr. Gray Which Was
Made Available To The AZ Department Of Economic Security and Others Who
Would Request It! MetLife NEVER Obtained This Evaluation From Dr. Gray,

However The Plaintiff Furnished It To MetLife and Raytheon Only To

34

 

 
Case 4:20-cv-00039-DCB poou 1 Filed 01/24/20 Page 35 of 89

Discover That It Was Also MISSING From The Administrative Record Along
With Most Of The Plaintiff's Medical Records!

50.In April 24", 2012 There Is A Message In The MetLife Record That States The
Plaintiff Provided His Medical Records From Dr. Gray To Bobbie Brown (It Is
Supposed To Be Bobbie Shepard NOT Bobbie Brown!) In Which She Claims

She Did NOT Perform Any Exam On The Plaintiff While He Was There. See

co ON ADA HA fF W NY =

The FAX Document Dated 10-20-2011 In Which MetLife’s Own Mark
10

11
12 Her Place Of Work As; “Immune Recovery”! Why Did MetLife Suddenly
13
14
15 Administrative Transaction Record!)

16) 51.1n May 7", 2012 There Is A Message In The MetLife Record That States; “The
17
18

19 Dr. Gray’s Records Being Provided To Dr. Bacon and Others. (This Report Is

20
1 On Page 147 Of The Administrative Transaction Record!)

22| 52.In May 8", 2012 There Is A Message In The MetLife Record That States;

Herrington Actually Calls This Practitioner; “Bobbie Shepard” and Refers To

Change Her Name To; “Bobbie Brown’? (This Report Is On Page 149 Of The

info from Dr. Gray that Paul provided!” This Is For Another Updated Set Of

23 “Please disregard entry 5/7/12 1:02 pm RRN POA.” and Also; “Does NOT
24
25 belong on this claim (regarding calling and f/u with Dr giles, Dr Glynn and

26 Dr Whittman.) Beth Green RRN.” This Problem Is Due To An INCORRECT-
27

98 ENTRY Where MetLife Occasionally Entered Information From A Different

Claimant’s Administrative Record Into This Plaintiff's Administrative Record!

35

 

 

 
 

oOo N KH A Fh W NY —

N NY NO NY HB NY NY NO | = | | | | | | | =
PNRRRRPRBRBNRBSPCSRIRBPETOHRAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 36 of 89

(This Report Is On Page 146 Of The Administrative Transaction Record!)

53.In May 9", 2012 There Is A Message In The MetLife Record That States; “ov
note. He hand wrote that EE did NOT provide medical and that EE may RTW
now 40 hours/week as long as he is NOT exposed To noxious chemicals or
Toxins.” See The Reports Dated February 21“, 2012 and June 21", 2012
Showing This To Be Another FALSE Statement As MetLife Was At That Time

Claiming In Their Record They Could NOT Get Dr. Bacon To Respond To

Their Inquiries! (This Report Is On Page 144 Of The Administrative

Transaction Record!)
54.In May 9", 2012 There Is A FAX Document Within The MetLife

Administrative Record Showing MetLife FAXED A Medical Record Request
To Dr. Gray Showing The Correct Address As Being; “The Progressive Health
Care Group” and Correct Phone Number Being; “(520)-586-9111.” The
Problem Is This FAX Appears To have NEVER-BEEN-SENT and/or
RECEIVED Since A Full Search By Dr. Gray and His Personnel Discovered
The ONLY Request For Records By MetLife Was On June 13", 2013!
nclosed Is A Copy Of Dr. Gray’s Letter Verifying These Claims For The

Court To Enter As Relevant Evidence Into The Record.)

55.In May 9", 2012 There Is A Message In The MetLife Administrative Record
That States They Are Waiting For A Response From Dr. Gray, But They Have
Current Medical From Dr. Bacon. This Is A FALSE Statement Since The

36

 

 
 

oOo oN NH A FP W HN =

NY NO WN NM bd N bd — — eet
SPNURRRPBBRBBPSRWDARABEBDHAAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 37 of 89

Claims Record Actually Shows Dr. Gray’s Reports Provided By The Plaintiff
On February 21", March 5", March 22", April 24™ and May 7 Of 2012

Which Were SCANNED-IN To Administrative Record By MetLife On May

29", 2012! (This Report Is On Page 141 Of The Administrative Transaction

Record!)
56.In May 11", 2012 There Was A THIRD Fit-For-Duty-Review Performed On

The Plaintiff At The Raytheon Medical Center. Dr. Bacon Authorized Another
Return-To-Work With Medical Restrictions Of A 40-Hour Work Week and

NO-MORE-EXPOSURE To Chemicals, Gasses and Toxins! Raytheon AGAIN
Rejected The Medical Restrictions and Refused The Return-To-Work! The
Plaintiff AGAIN Hand-Delivered-Letters Requesting The MetLife Or Raytheon
Plan/Policy To Dr. Karen Haas, But Veronica Thomas Refused To See The
Plaintiff Or Accept The Letter Left For Her With Dr. Haas! Dr. Haas Stated At

This Review, The Plaintiff Should Find A Different Company To Work For

That Would Appreciate His Abilities More Than Raytheon! She Also Stated It
Was Proven The Managers With Others At Raytheon Were Those Found To Be

Threatening and Violent Towards The Plaintiff! (The Plaintiff CAN-PROVE
To The Court That Dr. Haas, Pat Brutcher and Others Made These Statements!)

 

57.In May 14", 2012 There Is A Message In The MetLife Record That States; “Dr.
Haas Says Paul Is Still NOT Stable For A Return-To-Work Yet’! (This Report

Is On Page 139 Of The Administrative Transaction Record!)
37

 

 

 
 

oe eo N NH A Fb WW NY —

NY NO NY NY WH NY NV NY NO = =| | | RF S| S| =|
eo NN OA Bf WW NYO S& OF OO BAN A A fh WY NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 38 of 89

58.In May 14”, 2012 There Is A Message In The MetLife Record That States:

“Will request the notes in early June From Dr. Goldberg (It’s Supposed To Be

Dr. Goldfinger) and Dr. Grey (It’s Supposed To Be Dr. Gray) and ask about
the nonspecific inflammatory markers.” (This Report Is On Page 136 Of The

Administrative Transaction Record!)
59.In May 25", 2012 There Is A Message In The MetLife Record That States;

“Request the notes in early June from Dr. Goldberg (It’s Supposed To Be Dr.

Goldfinger) and Dr. Grey (It?s Supposed To Be Dr. Gray). Ask for updates on

inflammatory markers.” (This Report Is On Page 124 Of The Administrative

Transaction Record!)
60.In May 29", 2012 MetLife Now Scanned A FIRST-Partial-Set Of Medical

Records and Lab Reports From Dr. Gray Into The MetLife Administrative
Record Which Only Totaled 16-Pages! The Page Numbers On Dr. Gray’s
Records Show There Should Be A Minimum Of 26-Pages, NOT Counting
Various Emergency Room Reports From 4 Different Visits Consisting Of
Another 40-Pages That Were Also Part Of Dr. Gray’s Medical Report! This
Criminal Act Of Scanning In A Partial Set Of The Plaintiff's Medical Records,
Then Withholding Them From The Various Evaluations Until August 2012
Was First Discovered By The Plaintiff After September 9", 2014.

61.In May 29", 2012 There Is A Message In The MetLife Record That States;
“Request the notes in early June from Dr. Goldberg (It’s Supposed To Be Dr.

38

 
 

eo eon A vA b&b W NY =

NO NH HM ND NH NY NY NDY NY HF | | | | | S| SS
on AN MN Ft BO NY |& CF OO GHAI A A HR WO NH —$& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 39 of 89

Goldfinger) and Dr. Grey (It’s Supposed To Be Dr. Gray). Ask for updates on
inflammatory markers.” (This Report Is On Page 126 Of The Administrative

Transaction Record!)
62.In June 4", 2012 The Plaintiff Had His FIRST Appointment With Dr.

Goldfinger In Tucson Arizona At The Referral Of Dr. Gray! This Is To Attempt
To Determine Why The Plaintiff Had Been Having Occasional Heart-Attack-
Like-Conditions A Multitude Of Times Requiring Him To Be Hospitalized.

63.In June 12", 2012 There Was A Cardiology Test Performed On The Plaintiff
By Dr. Goldfinger At The Request Of Dr. Gray. This Was To Determine What
Was Causing The Occasional Heart-Attack-Like-Conditions.

64.In June 14", 2012 Cardiology Medical Report(s) For The Plaintiff Are Sent
From Dr. Goldfinger and Received By Dr. Gray For His Medical File(s). Dr.
Goldfinger Discovered The Plaintiff Had An Enlarged Heart With An Aortic
Aneurism At The Aortic Branch! (This Diagnosis Was Confirmed In 2012

Through 2017 By Other Medical Centers Including Those In Wisconsin and

Can Be Provided As Relevant Evidence To The Court Upon Request!)
65.In June 18", 2012 There Is Another FALSE Statement In The MetLife Record

 

That States They Are Waiting For The Plaintiff To Provide Notes From Dr.

Goldberg (It’s Supposed To Be Dr. Goldfinger) and Dr. Grey (It’s Supposed
To Be Dr. Gray). (This Report Is On Page 123 Of The Administrative

Transaction Record!)
39

 

 
 

wo on NA vA & WH HN —

NY NO NM NH HD HO NH WH HO = | | FF FF =| | =| =| —
on NN OA FF WO NY S& COS OO DBT KH A Bh WO NY —K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 40 of 89

66.In June 18", 2012 There Is A FAXED Medical Record Request In The MetLife
Record To Dr. Gray For A Full Set Of The Plaintiff's Medical Records Which
Claims Dr. Gray Mailed A CD To Them On July 27, 2012! This Was
Discovered To Be Another FALSE Statement As Dr. Gray and His Medical
Staff Did A Full and Through Search Where They Found The Only-Request
For Medical Records By MetLife Was On June 13", 2013 Per His Supplied

Official Letter! (This Statement By MetLife Is Due To The Typed-Date On

Their FAX Claiming The Request Was Sent On June 18", 2012 While A
Stamped-Date On The FAX Document Claims It To Be Sent On June 19",
2012 But A Hand-Written-Date Shows The FAX Was Intended To FIRST-

BE-SENT On July 22"", 2012! --- NOTE The June 18", 2012 Document’s
Scan-In-Date To The Administrative Record With A Hand-Written-Date Of

July 22"*, 2012 On It!)

67.In June 21*, 2012 There Is A Message In The MetLife Record That States; “/t is
difficult to get medical from providers! You made attempts to speak with PCP,
Dr. Bacon, in the past, however he did NOT return your calls!” This FALSE
Statement By MetLife’s Own Beth Green and A Dr. Monkofsky Contradicts
This Administrative Record and Dr. Bacon’s Own Medical Records For The

Plaintiff As It Is Well Documented That Dr. Bacon Was Always Doing The

Pre-Physicals For The Fit-For-Duty Reviews. (This Report Is On Page 120 Of

The Administrative Transaction Record!)
40

 
 

oC won nn fF WD NO —

NO NO HN NN NH HW HO HY HY | | | | = = Se Se
on KN A SF WD NY S&B SF OO DH xAI A mA Bh WH NY K& OO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 41 of 89

68.In June 21*, 2012 There Is A Medical Report By Dr. Bacon In The MetLife
Record Where It States Raytheon Is AGAIN Refusing-To-Accommodate The
Necessary Medical Restrictions For The Plaintiff To Return-To-Work In Which
Raytheon Is Claiming; “Restrictions for a 40 hour week, and NO exposures to
noxious substances could be met.” This FALSE Statement By MetLife and

Raytheon Shows Their Pre-Determined Intent To TERMINATE The Plaintiff's

Benefits and Employment! (This Report By Dr. Bacon Also Shows The
MetLife Reports For February 21", 2012 and May 9", 2012 Are FALSE Due
To His Being In Constant Contact With MetLife and Raytheon Since He Was
Doing The Medical-Restrictions and Pre-Physicals For Their Fit-For-Duty-

Reviews!)

69.In June 25", 2012 There Is A Message In The MetLife Record That States;
“Did NOT download Summary Medical Director’s response.” This Report
Raises The Key Question As To WHY Did MetLife Intentionally Block This
Medical Director’s Response From The Administrative Record! (This Report Is
On Page 115 Of The Administrative Transaction Record!)

70.In June 25", 2012 There Is A Report In The MetLife Record Where Beth Green

For MetLife States; “She Has In Her Possession Lab-Work From Dr. Gray

Provided By The Claimant Since January 2012\” e Ke estions To Ask
Is WHY Did Beth Green With Others Tell Dr. Schumacher and Other(s), There

Were NO-MEDICAL-RECORDS From The Plaintiff's Dr. Gray While
41

 

 
 

oOo oN HD A FP WH NY —

NY NO NY HD NM NYO ND HO HO —§— —§ | = = = = = =
on NN OA FF WO NY |=&§ GF OO BANA WA Hh WH NH —& ©

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 42 of 89

Intentionally Withholding These Records From The July 2012 and Other IME

 

Evaluations?)

71.In June 27", 2012 There Is A Message In The MetLife Record That States They
Are Requesting That Paul Help Them Obtain Dr. Gray’s and Dr. Goldfinger’s
Medical Records Since They Still Have NOT Responded! This Was Discovered
To Be Another FALSE Statement In The Administrative Record As Neither
MetLife Nor Raytheon Ever Claimed They Were NOT Getting Any Response
From A Doctor As The Plaintiff Was Also Continually Supplying The Medical
Records and Contact Information To Everyone As Fast As It Became

Available. Where Are The E-Mails and/or Letters To The Plaintiff In-The-

 

Administrative-Record Proving These Claims and Why Do Previous Record

Entries Show They Received These Medical Records For These Very Same
Doctors? (This Report Is On Page 114 Of The Administrative Transaction

Record!

72.In June 27", 2012 There Is A Message In The MetLife Record That States Beth
Green At MetLife Called The Plaintiff and Asked Him To Obtain A Complete
Set Of Medical Records From The Cardiologist Named Dr. Goldfinger and To
Send Them To MetLife For His Disability File While Providing His E-Mail
Address (Which They Always Had From The Start). The Plaintiff Obtained
These Medical Records and Mailed Them A Copy On June 27%, 2012. The
MetLife Record Then Further States; “EE has NOT sent actual office notes

42

 

 
 

Oo oN KH A & WO NO —

NO NY NO NY NY ND NY NY NO | | | | FF | S| | —=
on NAN ON SP DH NHN S&B GOS O06 DN A A FP W NY K& CC

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 43 of 89

From Dr. Michael Gray in Benson 866-586-9111”, However This FALSE

 

Statement In The MetLife Record Actually Lists Dr. Gray’s Correct Contact
Information With Various Medical Records Already Entered Into The Record!
This Disproves The Statements Where MetLife Claimed They Had NOT

Received Contact Information Or Medical Records From Dr. Gray For The

Plaintiff! (This Report Is On Page 113 Of The Administrative Transaction

Record!)
73.In June 29", 2012 MetLife Schedules A Disability Review With Their Own

Independent Medical Examiner IME) Named Dr. Schumacher Which Was
Scheduled For The Plaintiff On July 10“, 2012. (This Report Is On Page 112
Of The Administrative Transaction Record!)

74.In July 1*, 2012 MetLife Now Enters Another Blank-Health-Disclosure-
Statement Into The Administrative Record. There Are Many-Other-Blank-
Documents That MetLife Entered Into The Administrative Record Without The
knowledge Of The Plaintiff.

75.In July 2, 2012 There Is A Message In The MetLife Record That AGAIN
States They Are Requesting The Plaintiff Provide Dr. Gray’s and Dr.
Goldfinger’s Medical Notes To MetLife Disability and The Contact
Information For Both Doctors! This Was Discovered To Be Another FALSE
Statement As The MetLife Record Actually Shows Dr. Gray’s Reports Were
SCANNED-IN To Administrative Record By MetLife On May 29%, 2012!

43

 

 
 

oOo nN NH A BP WY NY —

NY NB NY ND NY HY NV YD NO | | | | = = =| = =
on KN ON Fk WO NO |S} S&S OO OH DA A PB WY NY —= CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 44 of 89

(This Report Is On Page 111 Of The Administrative Transaction Record!)
76.In July 3", 2012 There Is A Message In The MetLife Record That States They

Now Received Dr. Goldfinger’s Medical Reports From The Plaintiff! (This
Report Is On Page 110 Of The Administrative Transaction Record!)

77.In July 6", 2012 There Is A FALSE Statement In The MetLife Record That
AGAIN States They Are Still Waiting For Medical Information From Gray and
Now New Contact Information For A Toxicologist/ Immunologist In Phoenix.
The New Doctor’s Contact Information Was Provided To MetLife In Early
June 2012! (This Report Is On Page 103 Of The Administrative Transaction
Record!

78.In July 9", 2012 There Is A FALSE Statement In The MetLife Record That
AGAIN States They Are Still Waiting For Medical Information From Dr. Gray
and New Contact Information For A Toxicologist/Immunologist In Phoenix
Who Was Now Refusing To See Or Treat The Plaintiff Due To Phone Calls By
Dr. Bacon, Dr. Haas and MetLife! This Doctor Claimed They Refused Medical
Care Due To It NOT Being Authorized Under The Insurance Plan Where
MetLife and Raytheon Specifically Told The Plaintiff It Was! (This Report Is
On Page 103 Of The Administrative Transaction Record!)

79.In July 10", 2012 The Disability Evaluation and Report Is Done On The
Plaintiff By MetLife’s Own IME Dr. Schumacher. This Doctor Claimed
MetLife Provided Him All The Plaintiffs Medical Records From All The

44

 
 

wo on NH HA Sh WO NO —

NO ND ND ND YW ND NN NN NO | | FF | | | | | =|
oN NHN A & WO NYO —=&§ S&S OO OH HH NH hh WY NY K—|& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 45 of 89

Attending Physicians To Conduct This Evaluation. It Was However Discovered
That MetLife Had Intentionally WITHELD-ALL-MEDICAL-RECORDS From
Bobbie Shepard, Dr. Gray, Dr. Goldfinger and Various Others From The
Plaintiff's Evaluation As Shown By The Actual Evaluation Report! These
Missing Medical Records From Dr. Gray For The Plaintiff Were First
Furnished To Dr. Schumacher On August 20", 2012, (Well After The Final
Evaluation Report Had Been Filed.), In Which A Message In The MetLife
Record States That Dr. Schumacher FIRST-THEN Received By FAX From

MetLife 58-Pages Of The Plaintiff's Medical Records From A Dr. Gray (Which

MetLife Had In Their Possession Since January 2012 Per Beth Green’s Own
Statement Dated June 25", 2012)!

80.In July 10, 2012, On Dr. Schumacher’s IME Disability Evaluation Of The

Plaintiff, On Page-3, The Second Last Paragraph, Dr. Schumacher States He
Understands The Plaintiff Had Been TERMINATED From Work At Raytheon
Where The Plaintiff States He Was Actually Placed On Medical Leave and
NOT-TERMINATED From Work! This Lead To Some Confusion For Dr.
Schumacher As He Insisted That Raytheon and MetLife Informed Him The
Plaintiff Was Already TERMINATED-From-Employment and He Wondered

Why He Was Being Asked To Evaluate A TERMINATED-EMPLOYEE!

81.In July 26", 2012 There Is A Message In The MetLife Record That States; “EE

was referred to cardiology by immunologist Dr. Gray from whom we have NOT

45

 
 

oo ont NH nH Bh WY NY =

NY NY NYO NY NY ND ND NY NO = | | KF = =| SS | |
on HN A ff WD HO |= © © OAT KN A Bh WH NH KH ©

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 46 of 89

received ov notes!” The MetLife Record Shows This To Be Another FALSE
Statement As It Shows Dr. Gray’s Reports Were SCANNED-IN To The
Administrative Record By MetLife On May 29", 2012 and Dr. Goldfinger’s
Medical Records Were Received On July 3, 2012 As Stated In The MetLife

Administrative Transaction Report On Page 110! (This Report Is On Page 96

Of The Administrative Transaction Record!)

$2.In August 2", 2012 The MetLife Record Shows They Took A Copy Of Dr.

Gray’s Partial FIRST-SET Of Medical Records, (That Were Initially-Scanned
Into The Record On May 29", 2012), Then RE-SCANNED Them With The
Other Missing Records From Dr. Gray Into The Plaintiff's MetLife Record!
This Second Set Of Dr. Gray’s Medical Records Were Then First Provided To
MetLife’s Own IME Dr. Schumacher On August 20, 2012, Well After The

Disability Evaluation Had Already Been Filed!

83.In August 6", 2012 There Is A Message In The MetLife Record That States

MetLife’s Own Walter Tomasik Read and Discussed The Plaintiff's Medical

Records From Dr. Gray Regarding The Still Elevated Antibodies Indicating

Systemic Inflammatory Response Syndrome! (This Report Is On Page 85 Of
The Administrative Transaction Record!)

$4.In August 16", 2012 There Is A Message In The MetLife Record That States

The Plaintiff Sent An E-Mail To Their RRN On 8-7-2012 Where He Is
Requesting Various Medical Documentation Including Medical Records From

46

 

 
 

Oo co NHN NAN HH Hh WH NY =

Bw DO NO ND ND YD NY NV NO | FF | -— | SF =| =| = =
oN NN OA FF WH NYO —=&§ OF O BF AITI AHA A Hh W NY —= CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 47 of 89

Raytheon Medical and Records From Raytheon Human Resources! MetLife
States They Are REJECTING The Request Due To The Claim-Being-Active

and “NO-REQUIREMENT Under ERISA To Do So”! It Is Notarized By One
Called “F, Anderson”! These Records and Evaluations That Were Performed,

 

(Which Were Concealed From The Plaintiff), Were Found To Be Missing From
The Administrative Record Where MetLife and Raytheon Claimed They Would
NEVER Allow Access To These Documents! (This Report Is On Page 78 Of
The Administrative Transaction Record!)

85.In August 17", 2012 The Plaintiff Had His First Doctor’s Appointment With
Dr. Atul P. Lilani In Endocrinology Which Was Located In Scottsdale Arizona.

86.In August 18", 2012 The Plaintiff Mailed Out Letters For The SECOND-TIME
To Beth Green At MetLife Along With A Dr. Karen Haas and Veronica
Thomas At Raytheon REQUESTING-THE-ENTIRE MetLife Or Raytheon
Insurance Plan/Policy For His Disability Coverage!

87.In August 20", 2012 There Is A Message Where The MetLife Record States
That Dr. Schumacher FIRST-NOW Received By FAX From MetLife 58-Pages

Of The Plaintiff's Medical Records From A Dr. Gray (Which MetLife Had In

Their Possession Since January 2012, Per Beth Green’s Own June 25%, 2012

Statement, and Was Scanned Into The Record On May 29", 2012)! Dr.
Schumacher Then States In His Report; “The Records Failed To Add Anything

To His Understanding Of The Pathological Process In Mr. Jozwiak’s Case’!

47

 
 

oOo on NH AH Lh W NO

NY NY NY NY NW NY NY ND NO F K& | fF FSF EF OS S| =|
oT NH A & WHO NO |= GF O6 DAI HA A Hh W NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 48 of 89

(What Should Also Be Noted Is That NOWHERE Is It Documented By Dr.

Schumacher, MetLife, Raytheon Or Any Other, That They Contacted Dr. Gray
Or Any Of The Plaintiff’s Attending Physicians To DISCUSS The Medical

 

Reports Or Attempt To UNDERSTAND These Results!)

 

88.In September 25", 2012 There Is A Message In The MetLife Record That

States; “J also faxed separately a letter to Dr Bacon asking him to review
reports. I asked if he was aware of the amount of narcotic meds used and if he
ever noted any impairment related to the use of the narcotic meds. I asked him
for any comments. Debbie McAloon, RRN.” This Report Is Due To The
Discovery By Other Doctors and Evaluators That Dr. Bacon and Dr. Haas Were
Intentionally, Megally-And-Steadily-Increasing The Level Of Opioid Pain
Medication That Dr. Bacon Was Handing Out To The Plaintiff From His-
Office-Samples! This Was Due To The Plaintiffs Increasing Level Of Pain
From Broken Surgical Staples and/or Sutures Migrating Around Within The
Body Cavity Causing Organ Distress and Infections Before One Occasionally
Forced Its Way Out Of The Body As Noted By Dr. Bacon and Dr. Tsai On

May 27", 2011, June 13", 2011 and October 19", 2012. (This Report Is On

Page 61 Of The Administrative Transaction Record!)

89.In October 1*, 2012 There Is A Message In The MetLife Record That States;

“Voicemail received. I said that I was returning his call and that per policy,
we are NOT allowed to complete his request. He will have to ask his doctors.

48

 

 
 

oOo eon KH A Ff W NHN =

Nw NO ND NH HW NH NY NO NO | | |= = | | |= = — —
on NN AN Fk WYO NY KSB GB OO MOHAN KH A BR W NY K& OC

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 49 of 89

Debbie McAloon, RRN.” This Is Another REJECTION To The Plaintiff's
Request For The Medical Evaluations and The Plan/Policy That Was Required
To Be Supplied Within 90-Days Of Going On Disability Per ERISA Law! (This

Report Is On Page 58 Of The Administrative Transaction Record!)

 

90.In October 1*, 2012 There Is A Message In The MetLife Record That States
There Was A Phone Call From A Debbie At MetLife (PH: 888-482-5246, Ext:
2391) To Carrie Braschler At Dr. Bacon’s Office Where MetLife Claims The
Plaintiff Had Called Them and Informed Them Dr. Bacon Was NO-Longer His
Physician! An Amanda Bowman-Wann At Dr. Bacon’s Office Immediately
Called The Plaintiff To Ask If This Statement From MetLife Was True In
Which The Plaintiff Informed Them It Was NOT! This Is Actually The FIRST-
OF-THREE Such Calls By MetLife To Dr. Bacon Claiming The Very Same
Thing In Which All Were Discovered To Be FALSE Statements By MetLife.
(The Plaintiff Has Supplied A Copy Of This Phone Record From Dr. Bacon’s
Office For The Court To Enter As Relevant Evidence Into The Record.)

91.In October 12", 2012 The Plaintiff Obtains An X-Ray Diagnostic Report Done
On October 11, 2012 Where A Dr. Richard R. Boyle Jr. Diagnosed; “Mild
elevation of the left hemi diaphragm and linear atelectatic changes at the left
base.” Also; “Heart size is at upper limits of normal” Beth Green At MetLife
Orders The Plaintiff To Immediately FAX This Report To Her In Which The
Plaintiff Complied!

49

 

 
 

oo eons NH A FF W NH —&

YY NM NY NY NY NY NY WD WNW — ee a
CoNDAAREONH FSF FE SDA ARARHAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 50 of 89

92.In October 19", 2012 There Is A Message In The MetLife Record That States;
“Suture coming out of left side This Would Be From Dr. Bacon’s, Dr. Tsai’s
and Now A Dr. Margaret Kessler’s Medical Report On The Plaintiff! There Is
Also A Notice In The Record That; “Dr. states they cannot determine
contagious unkn as to slow healing and extended time for healing.” This Is
Due To The Plaintiff Suffering From Broken Surgical Staples and/or Sutures
Migrating Around Within The Body Cavity Causing Organ Distress and
Infections Before One Occasionally Forced Its Way Out Through The Body!
(This Report Is On Page 48 and 49 Of The Administrative Transaction Record!)

93.In November 26", 2012 MetLife Sent The Plaintiff A Letter Claiming They
Were Immediately TERMINATING All Benefits Due To Their Medical
Evaluations Now Claiming The Medical Diagnosis Done By Their Medical
Professionals NO-Longer-Supported ANY-FORM Of Disability! The Plaintiff
Called Dr. Karen Haas At Raytheon Medical To Discuss This Letter and Was
Immediately Informed That MetLife and Raytheon Were Immediately
TERMINATING His Benefits and Employment As They Were Entitled To Do
This Under The Claim Of An “ADMINISTRATIVE-TERMINATION’ and
Due To Arizona Being An “A7-WILL-WORK-STATE”! When The Plaintiff
Asked Who He Should Speak To About Appealing This Adverse Decision,
She-Became-Threatening and Her Response Was; “You Are NOT Allowed To
Appeal This Decision, Or Have A Review Since As Of Now, You Are NO-

30

 
wo eon NH HH F&F WY NY —

NO NY NHN NY NY HD ND WD HO | | | | | | | | =
aon NAN OO fh WO NY §=&§ GF OO COHAN NH DH Hh WW NH K& CO

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 51 of 89

Longer-An-Employee Of Raytheon.” !

94.In November 29", 2012 MetLife Sent The Plaintiff A Letter Informing Him
They Just Received A Group-Life-Insurance-Claim On His Behalf Due To His
Reported Absence From Work! The Question To Ask Is HOW Can One Be
ABSENT From Work When The Employer Had ILLEGALLY-TERMINATED
One’s Employment and Intentionally-Blocked All Access To The Employer’s
Site?? (See The Copy Of The Actual MetLife Letter Enclosed For The Court To
Enter As Relevant Evidence Into The Record Showing Fraud and Pre-

Determined Wrongful TERMINATION Of Benefits and Employment.)
95.In December 4“, 2012 Raytheon Sent The Plaintiff A LETTER-OF-

 

TERMINATION Where They State; “After 24 months, employment is

terminated, even if employees are still receiving disability benefits. Our
records indicate that your 24- month leave of absence will end on 02/28/2013,

and your employment will be administratively terminated as of that date.”
When The Plaintiff Attempted To Call Raytheon Human Resources, Raytheon
Medical, Raytheon Benefits Or Any Other Department, His Calls Would Either

Go Directly Into Their Voice-Mail, Or Were Immediately Blocked! (The

Plaintiff Has Supplied A Copy Of The Actual Raytheon Letter For The Court
To Enter As Relevant Evidence Into The Record Showing Fraud and Pre-

Determined Wrongful TERMINATION Of Benefits and Employment!)
96.In December 5", 2012 The Plaintiff Called MetLife Asking About The Letter

31

 
 

oO ON NH A & WY NY =

NY NY NY NY NY NY VN NV NO YF YF FSF | | | = | —| —
oOo TI ANA A F&F WN S&H CS OO DONATI NH Hm Bh W NH K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 52 of 89

Dated November 29%, 2012 He Received From Them Where It States There
Was A Life-Insurance-Claim Made Against Him! (This Report Is On Page 38
Of The Administrative Transaction Record!)

97. In December 10", 2012 MetLife Issued A CLAIM-ALERT To The Plaintiff's
File Stating; “Verify SS Status prior to any LTD Reinstatement and Refer to
SSS.” (This Report Is On Page 38 Of The Administrative Transaction Record!)

98.In December 14", 2012 Dr. Bacon Performs A Much-Overdue-Lab-Test Due
To The Plaintiff Still Having A Chronic-Cough Since January 2009 and
Discovers The Plaintiff Also Has A Systemic Candida Albicans Infection Of
The Lungs, Throat and Possibly The Organs!

99.In December 21“, 2012 The Plaintiff Had His FIRST Cardio Stress Test
Scheduled By MetLife At Cardiovascular Consultants In Phoenix Arizona. This
Appointment Was Due To MetLife and Raytheon Rejecting Dr. Goldfinger’s
and Others Earlier Evaluations!

100. In December 26", 2012 The Plaintiff Had A SECOND Cardio Stress Test At
Cardiovascular Consultants, LTD In Phoenix Arizona. This Appointment Was
Due To The Plaintiff Being Unable To Perform The First-Stress-Test Due To
Respiratory and Other Medical Issues. This Doctor Now Does The Medically
Induced Stress Test With The Aid Of A CT-Scanner. The Doctor Informs The
Plaintiff Of The Appearance Of An Enlarged Heart, Possible Aortic Aneurism
At The Branch and Paralyzed Left Lung With Erosive Damage To Both Lungs.

32

 

 
o eon NHN OH S&F WW NY —

NO NY NO NBO NY NY NY NY NO | —§ —| | | FF = | | —
San NH A F&F WOW NY |=&§ OF OO Bw H HA Hh WW NY KH CO

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 53 of 89

101. In December 26", 2012 MetLife Sent A Letter To The Plaintiff Informing
Him They Were Denying Long Term Disability Benefits Due To A

COMPLETE and FAIR Review Of ALL His Medical Records! This Is A

 

FRADULENT Statement Due To MetLife Intentionally-NOT-Contacting The
Treating Doctors In Which The Plaintiff Also Discovered Their Actions Of
Intentionally-Withholding-Medical-Records From Multiple Evaluations While
Providing FALSE and FRADULENT Claims To Others!

102. In December 29", 2012 There Is A Message In The MetLife Record That
States; “PRF conducted 9/11/12 notes NO medical documentation to support
functional limitations. File terminated 11/18/12 and letter sent to ee. EE faxed
appeal request dated 1/22/13 (How Did MetLife Get A 1/22/13 Date Code, For
A Document With A Scan-In-Date To The Record Dated 12/29/12?) with a
copy of recent labs and noted he is mailing a document package including
hospital reports and labs. Spietruch” This Illegal Act By MetLife and Raytheon
Shows That Neither Of Them Ever Intended To Allow A Full and Fair Review
Of The Plaintiffs Claim Under The Requirements of ERISA Since They Were
TERMINATING His Claims File On 11/18/12! (This Report Is On Page 36 and
Page 37 Of The Administrative Transaction Record!)

103. In January 5", 2013 The Plaintiff Was Hospitalized For 9-Days At Tempe
St. Luke’s Hospital In Arizona For A Confirmed Case Of Systemic Candida
Albicans Respiratory Infection Requiring IV Treatment and Then 3-Months Of

53

 

 
 

wo on NA nA & WY NO =

NY NY NM WH NY NY NY NV NON FSF Ff | | | FS | =|  —_— —_
on N OH BF WN SH OD OO OAT ADA A Hh W NH = CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 54 of 89

A Breathing Nebulizer. The Doctors At That Time Also Discovered An
Unknown Significant Blood Contamination In All The Blood Samples Drawn
From The Plaintiff By The Doctors and Lab Personnel.

104. In January 18", 2013 There Is A Message In The MetLife Record That
States They Received A Voicemail From Mary Richardson At Raytheon
Medical Where She Had A Conversation With The Plaintiff and She Discussed
It With Dr. Haas. This Was Due To The Plaintiff Recently Providing Medical
Updates To The Raytheon Medical Staff, (As Ordered By MetLife), His
Requesting The “ENTIRE MetLife Administrative Record”, His Being Told
He Was “NOT-ALLOWED-TO-APPEAL” The Decision To TERMINATE His
Benefits, Was “NOT-ALLOWED-TO-HAVE-A-REVIEW” Of The Claim Due
To His “NO-LONGER-BEING-AN-EMPLOYEE” Of Raytheon and Due To
A Doctor At The University Medical Center Telling The Plaintiff That
Raytheon and MetLife Had Called In The Past Ordering Them and Others To
NOT-DIAGNOSE and/or TREAT The Plaintiff! (This Report Is On Page 38
Of The Administrative Transaction Record!)

105. In January 22™, 2013 The Plaintiff Sent A Letter To MetLife Appealing
Their Decision To TERMINATE and Refuse All Disability Benefits!

106. In January 31%, 2013, The Plaintiff Discovered MetLife and Raytheon Had
Now Blocked Almost All His Communications and E-Mails! This Was Due To
The Plaintiff's Recent Medical Diagnosis, and The Discovery That MetLife,

54

 

 
 

eo On NH A Fb W NY =

NY NM NY NY WH NY NY NY YD = | | FF | FO S| S| =
oN NAN A BB WO NYO KH OF OO OA ADA DA Hh WY] NY KH CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 55 of 89

Raytheon With Others Had Been Calling The Plaintiff's Treating Physicians To
Block All Medical Diagnosis and/or Treatment Of The Confirmed Infections!

(See The Supplied Raytheon E-Mail To Mary Richardson Dated January 31",
2013 For Relevant Evidence To Be Entered Into The Court Record.)

 

107. In February 1“, 2013, The LAST Fit-For-Duty-Review That Raytheon Had
Scheduled In Early January 2013 Was Canceled At The Last Minute Due To
Their Claiming A Conflict Of Schedule! Raytheon Medical Personnel Claimed
They Would Reschedule The Review Within A Week and Took The Most
Recent Medical Records From The Plaintiff Including Those From Tempe St.
Luke’s! This Review Is NEVER Rescheduled and Raytheon Continued To
Refuse All Further Communication(s) With The Plaintiff!

108. In February 1*, 2013 at 8:54:56 AM, MetLife Printed A Shipping Label To
Send A Package To The Plaintiff At His Tucson Arizona Address. (Tracking
NO: 4204 0512 9405 5102 0082 8647 7479 13) The Plaintiff NEVER Received
Such A Package So He Had The USPS and Other Authorities Do A Full-Search
Of This Label’s Bar-Code. What Was Discovered Is This Label Was Created
By MetLife, Then Scanned As A Page Into The Administrative Record,
However The Investigation Discovered This Bar-Code Was NEVER-
SCANNED Into Any-Postal-Or-Package-System and Appears To Have
NEVER-BEEN-SENT! (The Plaintiff Has Provided To The Court A Copy Of

This Report To Be Entered Into The Record As Relevant Evidence.)
55

 

 
oOo oO nN NHN nA F&F WW NY —

Nw NY NY WH NHN WH NY NN NO §- | | | FF! S| S| =
Sn NHN A F&F WO NY —& GF OO COAT NH NN S& WH NH —&§ ©

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 56 of 89

109. In February 15", 2013 A Pulmonologist In Scottsdale Arizona Named Dr.
Beaty Received A Number Of Phone Calls From A Dr. Altman and Dr. Schaller
For MetLife, A Dr. Haas At Raytheon and A Dr. Bacon In Tucson Who All
Ordered Him To STOP All Medical Tests and Treatment On The Plaintiff! The
Plaintiff, Who Discovered These Calls To Dr. Beaty, Found These Doctors Had
FALSELY Claimed To Dr. Beaty They Had Determined The Plaintiffs Health

Problems Were Self-Induced In Order To Get This Doctor To REFUSE All

Medical Care! (The Plaintiff Is Prepared To Supply A Medical Record With
Medical Lab Tests As Relevant Evidence Documenting This Criminal Action

By Dr. Bacon, Dr. Schaller and Others!)
110. In February 27", 2013 There Is A Message In The MetLife Record That

States That The Scar Tissue On The L-Side Nerves Was Confirmed! (This
Report Is On Page 24 Of The Administrative Transaction Record!)

111. In March 8", 2013 There Is A Message In The MetLife Record That States
A Dr. Schaller For MetLife; “Was provided with 643 pages of Medical Records
and was asked to perform a peer review!” Dr. Schaller Then States In His
Document; “The specific dates of interest The Medical Records) are
relative to those beyond November 19, 2012\” Restricting The Records
Reviewed For An Appeal To Those Beyond November 19", 2012 Effectively
and Illegally Eliminated All Medical Records From Bobbie Shepard, Dr. Gray,
Dr. Goldfinger and Others Therefore Eliminating All Records Confirming A

56

 
 

o ON NH HA fh WY NY —

NY NY HD ND HD HD NM NYO NH &- |= | | FF | | =| —
on NH aA F&F W NY |& Oo O OAT HH NM Ph WH WH K§ CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 57 of 89

Disability! (The Question Is Where Are The 643-Pages Of Medical Records
They Speak Of and From Which Doctors Are They From As They Were NOT
Discovered Within The Administrative Record That MetLife Provided To The
Plaintiff Or Attorney Who Ever Tried To Obtain These Records In The Past?)

112. For The Review Done By Dr. John L. Schaller On March 8", 2013 Through
March 15", 2013, One Needs To Enter Into The Court Record A Number Of
Relevant CRITICAL-DOCUMENTS That Were Discovered After August
2016 Regarding Dr. Schaller and His Practice Of Being A Medical Consultant.
The Items That MUST-BE Brought To Light For The Court To Understand The
Situation Surrounding His Medical Evaluation Of The Claimant’s/Plaintiff’s
Medical Records Are As Follows:

a) Dr. Schaller Lists His Employment Address For Consulting, On The
Plaintiffs Medical Evaluation Dated March 15, 2013, As Medical
Consultants Network, LLC Which Is Located At 901 Boren Ave., Suite
1400, Seattle WA 98104-3529.

b) Dr. Schaller Also Lists His Medical License Number On The Plaintiff's
Medical Evaluation As Being MD17949 Which Was Also Listed As Being
For Washington State.

UPON-FURTHER-INVESTIGATION-IT-WAS-DISCOVERED-THAT:

¢) Dr. Schaller’s Medical License Was NOT-VALID For The State Of
Washington As Their License Numbers Consist Of 8-Numbers and Dr.
Schaller’s Consists Of Only 5-Numbers Preceded By MD For A Doctor!

d) Dr. Schaller’s Medical License Number Was Found To Actually Be From
The State Of Arizona!

37

 

 
Oo on NH A & W NO —

NO NHN HD NH NM HD HD HO HNO | FF = | | S| =| | =|
oN AH A F&F WO NO = G&S © COANQNH NH Hh WH NH K& CO

 

Case 4:20-cv-00039-DCB voou 1 Filed 01/24/20 Page 58 of 89

e) Dr. Schaller Was One Of The Operators Of A Company Named Schaller
Anderson Which Managed Health Care For 9-States Of Which
Washington State Was NOT-ONE Of The States!

f) Aetna Purchased Schaller Anderson In November 19, 2003 Where It
Then Became Based Out Of Phoenix Arizona and Was Listed As Providing
Medicaid Plans and Services Throughout The Nation!

g) An Investigation By A Nicholas Morris, From The Washington State
Medical Commission, Was Unable To Locate Any Medical License As
Ever Belonging To A Dr. Schaller In Their State’s Legacy Database!

h) Under The Washington State Laws, For A Medical Provider To Be Allowed
To Practice Medicine and/or Do Consulting Work In Their State They Are
REQUIRED-TO-BE-LICENSED For That State and Since They Were
NOT, They Violated Washington Statutes RCW 18.71.021, RCW
18.71.030 and ERISA Law!

113. In March 8", 2013 There Is A Message In The MetLife Record That States;

“On February 20", 2012, Paul tried to resume work but work still refused to
allow a return to work based on undiagnosed health issues and medical

restrictions and issues regarding chemicals and cleaners causing skin and

respiratory issues!” (This Shows Coercive Interference and Illegal Forced
TERMINATION Of Benefits and Employment Against A Claimant/Plaintiff.)

114. In March 11", 2013 There Is A Message In The MetLife Record That States;

“Dr. Altman contacts Dr. Beaty who is a pulmonologist in Scottsdale Arizona

for a secret phone call. Dr. Altman states in the MetLife file that he will be

calling Dr. Beaty back on March 18", 2013 for further discussions!” This

38

 
 

wo enN NH nA FP WY NY —

NY NHN NY NH ND NY WD WN WV beh femme meh feet
oI AAKRHONDHA FSFE MP AAARBHES

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 59 of 89

Action Of Having SECRET Phone Calls With Doctors Was ILLEGAL and
First Discovered By The Plaintiff After September 9“, 2014 In The
Administrative Record.

115. In March 15", 2013 There Is A Message in The MetLife Record By
MetLife’s Own Dr. John L. Schaller Stating; “Paul has been Positively
diagnosed with Candida Infection, Chronic Cough with Skin Blisters and
Lesions! This letter is in thanks for MetLife allowing him to perform a Medical
evaluation on the Patient named Paul Jozwiak in which his Medical evaluation
was to follow.” It Was Discovered By The Plaintiff This Evaluation Had A
Number Of FALSE Claims In It Where Dr. Schaller NEVER Made Any
Attempt To Have A Consultation With Dr. Gray, Dr. Goldfinger, Bobbie
Shepard Or Other Physicians Who Were Treating The Plaintiff At That Time!!

116. In March 15", 2013 There Is A Message In The MetLife Record That States;
“Dr. Schaller calls Dr. Bacon to have a secret conversation regarding the
disability evaluation and medical lab tests on Paul Jozwiak\”

117. In April 1*, 2013 There Is A Message Stating That Dr. Bacon Completely-
Changed His Previous Medical Evaluations and Opinions For The Plaintiff
From NO-MORE-EXPOSURES To Chemicals, Gasses and Toxins and A
Work Week Restricted To 40-Hours To That being NO Work Restrictions
and NO Disability Per Dr. Schaller’s Medical Report! (This Is Now A
Documented Willful Act Of Medical, ERISA and Insurance Fraud With

 

59

 
 

Oo On KH a B&B WW HN —

NY NY NY ND ND ND ND NY NO | |= | | | | | FF  — =
on NHN A F&F WO NO |= GF OO BrANQ AKA DA & WH NH $= CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 60 of 89

Endangerment Of Health and Safety Being Committed By Dr. Bacon, MetLife,
Raytheon and Others For The ose Of Denying Rightful ERISA Benefits!

118. In March 19%, 2013 Through April 2", 2013 There Are Entries In The

 

MetLife Administrative Record’s Transaction Report By a Michael T. McPeak
Listed As A Clinical Psychologist For MetLife. These Entries Claim This
Psychologist Called The Plaintiff's Cell Phone At (520)-818-4976 and Did An
Evaluation On The Plaintiff. The Problem Is The Plaintiff NEVER Had Contact
With This Person During The 2013, 2014 Or Later Years and Therefore These
Entries Are FRADULENT! The Plaintiff Has Supplied To The Court As
Relevant Evidence To Be Entered Into The Record A Copy Of The AT&T
Phone Transaction Record For The Time Period In Question Proving These

Phone Calls To (520)-818-4976 and Their-Minutes NEVER Occurred! (These

Reports Are Located On Page 7 Through Page 16 Of The Administrative

Transaction Record!)
119. In April 5", 2013 There Is A Message In The MetLife Record Stating That

The Plaintiff Had Put In A; “Request Entire File. Srowland css\” Due To His
Most Recent Phone Call In Which The Request Was Actually DENIED! (This
Report Is On Page 3 Of The Administrative Transaction Record!)

120. In April 5", 2013 There Is A Message In The MetLife Record Stating That
MetLife Will Now Make A; “Copy of His Entire File. Srowland css\” For The
Plaintiff! NOTE: The Portion Of The Administrative Record Called “Diary

60

 
 

oC eon DA nA BR WW NY =

Ny NY NY NY NY NV ND HO WH -| | | FHF = FSF S| S| =
oN KN OA & WH NYO —|& CG OO HAITI HD A Bh WOW NH —& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 61 of 89 ©

Entries” Is Actually The “Administrative Transaction Record”! (This Report

Is On Page 1 Of The Administrative Transaction Record!)

121. In April 8, 2013 There Is A Message In The MetLife Record Stating That

MetLife Will Now; “Please print Entire File, including all diary entries, and
all documents on XCS, ICM and DPA. F. Anderson (x6207)\” For The
Plaintiff! Notice How MetLife NEVER Actually Printed The ENTIRE
Administrative Record Due To How Much Of It Is Still Missing and The
Entries Within The Transaction Record Listing Some Of The Missing Records!

(This Report Is On Located on Page 1 Of The Administrative Transaction
Record!

122. In April s* 2013 MetLife ENDED The Administrative Transaction Record

Entries For The Plaintiff and NO Other Portions Of The Record Other Than
Letters Were Supplied With Any Date After That! This Activity Indicates That
Neither MetLife Nor Raytheon Ever Intended To Allow A Full and Fair Review
Of The Claim and They Had A Pre-Determined Plan To Deny The Claim NO-
Matter What Evidence Supported A Disability! One Must Now Realize That
Due To MetLife’s and Raytheon’s Own June 21“, 2012 Response In The
Administrative Record Stating; “Restrictions for a 40 hour week, and NO
exposures to noxious substances could be met.” That Fit The Medical
Restrictions Set Forth By Dr. Bacon, and The Return To Work Being Rejected
Due To Unresolved Chronic Infections and/or Lingering Health Problems,

61

 

 
 

o ON NH HH BP W NY —

NY NY NY NY ND WH NY ND NO &— &- =| | FF | S| | |
on NHN A FF WHO NY —|&§ CF OO DBC AI AHA A HP WO NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 62 of 89

What MetLife and Raytheon Actually Did Was Document The Plaintiff Had A
Health Problem So Severe They Were Actually Listing Him As NOT-

PHYSICALLY-ABLE To Be Working At Raytheon and Therefore Anywhere

Else! (This Means The Plaintiff Was Being Declared As FULLY-DISABLED

Due To Being UNABLE To Perform ANY-JOB Due To Lingering and
Unresolved System Wide Infections, Etc. Preventing Him From Having Or

Holding ANY-JOB Including THE-OFFICE-JOB-HE-HAD At Raytheon!)

123. In April 8", 2013, at 9:48:00 AM, MetLife Created A Shipping Label To

Send A Package To The Plaintiff At His Tucson Arizona Address. (Tracking
NO: 7010 3090 0001 3373 9112) The Plaintiff NEVER Received Such A
Package So He Had The USPS and Other Authorities Do A Full-Search Of This
Label’s Bar-Code. What Was Discovered Is This Label Was Printed By
MetLife, Scanned As A Page Into The Administrative Record As Proof They
Sent The Plaintiff A Package Of Documents, However The Investigation
Discovered This Bar-Code Was NEVER-SCANNED Into Any-Postal-Or-
Package-System and Appears To Have NEVER-BEEN-SENT! (The Plaintiff

Has Provided To The Court A Copy Of This Report To Be Entered Into The

Record As Relevant Evidence.)

124, In April 10, 2013 The Plaintiff AGAIN Requested By Letter The ENTIRE

Administrative Record From MetLife Which They Had Refused To Provide
On January 18", 2013 and April 5", 2013.

62

 

 
 

oOo on A A & WO NHN —

NY DM ND ND NW NY HO WKH HNO = | HR | | | | —| =|
on KN OH SF WY NYO KH CS OO DBA HA A F&F WO NY K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 63 of 89

125. In April 17", 2013 MetLife Filed A FRADULENT-LETTER Within The
Administrative Record Claiming They Had Already Sent The Insurance
Administrative Record The Plaintiff Requested On April 5, 2013! The
Administrative Record However Shows This File Was FIRST-PRINTED On
April 8", 2013, Which Was Just Before The May 4", 2013 Final-Denial! The
Plaintiff Then Received A FINAL-DENIAL-LETTER Dated June 7", 2013,
Where The Actual FEDEX-LABEL Being Part Of The Administrative Record
Shows The File’s First Fragment Was Shipped on July 11%, 2013 and The
Package Consisting Of An 18.00 By 12.50 By 3.50 Inch Box Only Weighing
1.0 Lb Was Then Sent!

126. In June 7", 2013 MetLife Sent The Plaintiff ANOTHER Letter Denying
Long Term Disability Benefits!

127. In June 12", 2013 The Plaintiff AGAIN Requested By Letter The ENTIRE
Administrative Record From MetLife Which They had Refused To provide
On January 18", 2013, April 5", 2013 and April 10%, 2013!

128. In June 13", 2013 The Plaintiff's Doctor Named Dr. Gray In Benson
Arizona Received Their FIRST-AND-ONLY Medical Records Request For
The Plaintiffs Records Which Were Sent Immediately By Fax and Also By A
Mailed In CD To MetLife Which Was Received On June 18", 2013!

129. In July 11", 2013 MetLife Sent A Letter To The Plaintiff Where They
Claim; “As noted above, a complete copy of all of the Relevant Documents

63

 

 
 

oO on NH OH kh W NY —

NY NY NY NY NY NY NY NY NO =| | | = = =| S| S| =|
on NN OH Fh WO NY KH © OO OnA A A Bh WH NH —& ©

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 64 of 89

from your Claim File was sent to you on April 17“, 2013!” What This Letter
Actually Means Is That MetLife Was ONLY Sending-Small-Pieces Of The
Administrative Record To The Plaintiff and NOT-THE-ENTIRE-RECORD.
(One Must Also Note The First Order To PRINT-THE-RECORD Occurred On

April 8", 2013 While The First Valid Shipping Label Used To Ship This
Record In VERY-SMALL-PIECES Was Printed On July 11, 2013!)

130. In July 11", 2013 MetLife Now FIRST Prints A FEDEX-LABEL For

Shipping The Administrative Record To The Plaintiff (Tracking NO: 7962-
0622-0783)! The Actual Box Size Is 18.00 By 12.50 By 3.50 Inches and Only
Weighs 1.0 Lb. (Approximately 100-Pages) Making This Package MUCH-
TOO-LIGHT Due To It Being Filled With 80% Bubble Wrap! Considering The
MetLife Administrative Record Transaction Report Itself Is Comprised Of 314-
Pages, While A Report In The Record States A Dr. Schaller For MetLife Was
Provided With 643-Pages Of The Plaintiffs Medical Records For Review,
(Which Are Obviously-Missing From This Administrative Record), With The
Evaluations, Various Documents and NOT Taking Into Account The Weight Of
The Box and Packaging Materials, This Shows MetLife Intentionally Withheld
Over 50% Of The Record From The Plaintiff To Deny His Benefits Claim!
MetLife Shipped Very Small Fragments Of The Administrative Record To The

Plaintiff Starting In July 11, 2013 Where The Last Part Arrived In May 2014!

131. In July 12", 2013 The Plaintiff Being Represented By The Binder-And-

64

 

 
oO PON NH vA & WY NY =

NO NW ND NM NH NY NY NY NY | | KH =| | | | =| —| —
on HN A S&B WO NY —|& © © COHN AHA HA Hh WW NY KH CO

 

Case 4:20-cv-00039-DCB vocu 1 Filed 01/24/20 Page 65 of 89

Binder Law Firm Went Before A Judge In Tucson Arizona and After A Careful
Review Of The Evidence, Arizona Social Security Determined The Plaintiff
Was FULLY-DISABLED Due To The Medical Records Provided At The
Hearing That Had Been Previously Withheld From Them By Dr. Bacon,
MetLife, Raytheon and Others! (MetLife Who Was Informed Of This SSI
Award Claimed This Still Didn’t Change Anything Regarding Benefits!)

132. In September 25", 2013 The Plaintiff Sent An E-Mail To Beth Green and
Susan Campany At MetLife Along With A Janet Baer, Karen Haas, Mary
Richardson and A Rachel Jimenez At Raytheon Requesting The MetLife Or
Raytheon Plan/Policy. This Was Requested By Multiple Letters and/or Phone
Calls Starting Back In March 2011 and To Date None Of These People Had
Supplied The Plan/Policy While Claiming; “They NEVER Received Any
Request For This Material.” and/or; “It’s NOT Their Job.” and/or; “It Got Lost
In The Mail\”

133. In September 30°, 2013 Raytheon Now FIRST Sends The Plaintiff The
Actual MetLife and/or Raytheon Disability Plan/Policy By E-Mail He Has
Been Requesting Ever Since March 2011! The Plaintiff Has Supplied To The
Court As Relevant Evidence To Be Entered Into The Record A Copy Of The E-
Mail Response That Held The Plan/Policy Where A “Kathryn K. Rowen” At
Raytheon Who Sent The Documents Claims “While Iam NOT aware of you
requesting these previously, the documents are nevertheless attached here.”

65

 

 
 

wo oan KH nH & WD YN —

NY NO NO NH NV NY NY ND NY | FF | | FSF S| S| S| =| =
on NN ON SF WO NYO = OF OO DTI ADA A Rh WO NY KH CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 66 of 89

134. In November 8", 2013 The Plaintiff Obtained A Letter From Dr. Lilani’s

Medical Establishment In Scottsdale Arizona Showing That MetLife NEVER
Contacted Him Nor Requested Medical Records For The Plaintiff From Him!
(The Plaintiff Has Included A Copy Of The Letter To Be Entered Into The

Official Court Record As Relevant Evidence.)

135. In November 13", 2013 The Plaintiff Obtained A Letter From Dr. Gray’s

Medical Establishment In Benson Arizona Showing The FIRST-AND-ONLY-
TIME That MetLife Requested Medical Records For The Plaintiff From Him
Was On June 13", 2013 and NEVER Any Time Prior To Or After That! (The

Plaintiff Has Included A Copy Of The Letter To Be Entered Into The Official

Court Record As Relevant Evidence.)

136. In December 9", 2013 The Plaintiff Obtained A Letter From The

Cardiovascular Consultants Medical Establishment In Phoenix Arizona
Showing That MetLife NEVER Contacted Them Nor Requested Medical
Records For The Plaintiff From Them! (The Plaintiff Has Included A Copy Of
The Letter To Be Entered Into The Official Court Record As Relevant

Evidence.)

137. In January 11", 2014 The Plaintiff Sent The FIRST Letter To MetLife

Requesting They Provide A List Of All Doctor’s Names, Contact Information
With Their Complete and Unaltered Medical Evaluations They Performed On
Him When They Denied His Claim For Long Term Disability Benefits.

66

 
 

co ON A vA & W NY =

NO NY NY NHM NH NY NV NV NO & | | | | SS =| |  —|
oN NH OA WO NY |&§ CSO BO HHH A Hh WH NH —K& SO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 67 of 89

138. In February 5", 2014 MetLife Sent The Plaintiff A Letter Where They Claim
They Provide Certain Administrative and Claim Services To The Plan Which Is

“Self-Funded and Administered By Raytheon”\ They Also Claimed They
Were “NOT Subject To State Insurance Laws and Regulations Under Section

 

515 Of ERISA”! MetLife Then Went On To Claim They Had Already
Responded To The Plaintiff's January 11", 2014 Request Which They
Actually Did NOT!

139. In March 22"*, 2014 The Plaintiff Sent A SECOND Letter To MetLife
Requesting They Provide A List Of All Doctor’s Names, Contact Information
With Their Complete and Unaltered Medical Evaluations They Performed On
Him When They Denied His Claim For Long Term Disability Benefits.

140. In May 8", 2014 The Plaintiff Received The LAST-FRAGMENT Of The
MetLife Administrative Claims Record In Which It Was Discovered That Most

Of The Record Was Either MISSING, Or INTENTIONALLY-WITHELD!!

 

141. In May 8", 2014 The Plaintiff Was Reviewing The MetLife Administrative
Record and Discovered That Most and/or All Of The Medical Reports For Dr.
Bacon and Others Were Missing From The Record. The Plaintiff Immediately
Began Obtaining Copies Of The Medical Records From Dr. Bacon and Others,

He Knew Of, To Continue His Review Of The MetLife Administrative Record

 

To Determine Why These Medical Records, (Which He Knew and Could
Prove), Were Supplied To MetLife and Raytheon, Were MISSING!

67

 

 
 

oOo On NH A & WO NHN —

NY NY NY NO NHN NY NY NW NO — = peed mm femme kk
colt A AR OH SE FCDA ARaAaRAHAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 68 of 89

142. In May 16", 2014 The Plaintiff Was Placed Into Isolation At St. Joseph’s
Hospital In Tucson Arizona For Another Positive Tuberculosis Reading From

His Blood and Sputum. This Is Now The 9" Time The Plaintiff Had This TB

 

Positive Reading and This Time He Is Hospitalized For 9-Days In Which The
Reading Disappears Again. It Was Discovered The Medical Professionals,
MetLife Along With Raytheon Had Discovered In June 2011 The Possible
Reason For These Readings. It Was Discovered and Documented Within The
Medical Records To MetLife and Raytheon That This Reoccurring Problem
Could Be Due To A RARE Mycobacterium Avium Complex (MAC)!

143. In June 3™, 2014 The Plaintiff Now Receives The FIRST-FRAGMENT Of
The MetLife Administrative Claims Record Transaction Record! MetLife
Shipped This Transaction Record To The Claimant/Plaintiff In VERY-
SMALL-PIECES In Which The Last Fragment Arrived In March 2015!

144, In September 9%, 2014 The Plaintiff Received Enough Replacement Copies
Of His Medical Records From Dr. Bacon, St. Joseph’s Hospital and Various
Other Medical Providers To Continue His Review Of The MetLife Record.

145. In March 22", 2015 The Plaintiff Discovered While Reviewing The
MetLife Administrative Record’s Transaction Reports That Beth Green and
Others At MetLife Were Falsifying-Reports From August 15", 2011 Through
April 8", 2013! This Is Due To Beth and Others Continually Reporting They
Were Asking and/or Waiting For The Plaintiff To Provide Contact Information

68

 
 

o ont Nn A Ff WY NY =—

NY NY NHN NY NY NM NV NY NY & FS | | | SF S| S| =| —
on nN OA fF WO NYO —=|&§ CS OO Br AH DA fh WO NH K CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 69 of 89

and/or Medical Reports for Dr. Gray and Other Doctors When The Record
Showed They Had The Information All Along! These Actions With
Intentionally Withholding Medical Records From A Review, Providing FALSE
Statements About The Plaintiff To Others, Interference With Doctors To
Prevent Diagnosis and/or Treatment Of Confirmed Medical Infections With
Other Criminal Activities Was Found Within The Transaction Record!

146. In April 17", 2015 The Plaintiff Suffered From A Pocket Of Infection Half
The Size Of A Golf-Ball Forcing Its Way Out From The Body Cavity By
Rupturing The Old Colostomy Scar. This Required Surgery To Be Done At The
Surgical Associates Of Wausau Wisconsin In Order To Remove Infected, Dead
and Dying Tissue, An Abscess and/or Cyst Along With Broken Suture and
Surgical Materials From The Open Wound.

147. In September 8", 2015 The Plaintiff Sent a THIRD Letter To MetLife
Requesting They Provide A List Of All Doctor’s Names, Contact Information
With Their Complete and Unaltered Medical Evaluations They Performed On
Him When They Denied His Claim For Long Term Disability Benefits.

148. In September 17", 2015 MetLife Sent The Plaintiff A Letter Claiming They
NEVER Received Any Request For The List Of All Doctors, Their Contact
Information and Their Complete and Unaltered Medical Diagnosis Which They
Had Performed Upon The Plaintiff When They Did Their Disability
Determination! MetLife Claims They Responded To The Plaintiff On

69

 

 
 

ow ON KH A Ff WH NO —

NY NY NM NH NH NY NY HNO HNO —= F- | | | | | =| =
oN NN OA Bh WO NY &S& CO OO DBI KH mH HP WH NH —$§& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 70 of 89

February 5", 2014 and They Had Sent “ALL-RELEVANT-DOCUMENTS”
(NOT-THE-ENTIRE-FILE) To The Plaintiff Previously By FEDEX!

149. In October 6", 2015 The Plaintiff Was AGAIN Placed Into Isolation, But
This Time At Home In Wisconsin For Another Positive Tuberculosis Reading
From His Blood and Sputum. This Is Now The 10" Time The Plaintiff Had
This TB Positive Reading and This Time He Is Isolated For 9-Days In Which
The Reading Then Disappears Again. It Was Discovered That The Medical
Professionals, MetLife Along With Raytheon Had Discovered In June 2011
The Possible Reason For These Readings. It Was Discovered and Documented
Within The Medical Records To MetLife and Raytheon That This Reoccurring
Problem Was Possibly Due To A RARE Mycobacterium Avium Complex
(MAC)!

150. In December 19", 2015 The Plaintiff NOW-DISCOVERS and CAN-
PROVE, That MetLife and Raytheon, Did WILLFULLY and
INTENTIONALLY Violate ERISA Law By FAILING-TO-DEVELOPE A
COMPLETE and/or ACCURATE Administrative Claims Record For The
Plaintiff's Claim By;

a) FILING-FRADULENT-ENTRIES Within The Administrative Claims
Record Transaction Record To Deny The Claim!!

b) FILING-BLANK-DOCUMENTS Within The Administrative Claims
Record To Allow Them To Deny The Claim!!

70

 
 

co ON KH A & WY NY =

NHN bd ww N Nw NN — mt — et —
SBNRRRPRBBRBSESERDRAREBEXZS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 71 of 89

c) FAILING-TO-OBTAIN The Required Medical Record(s) and/or
Answer(s) With Testimony From The Plaintiff's Physician(s) Before,

During and After The Appeals Process!!
d) FAILING-TO-PROVIDE To The Plaintiff The Identitie(s) and Contact

Information Of All Doctors and IMEs Listed In The Administrative
Claims Record Before, During and After The Appeals Process!!

e) FAILING-TO-PROVIDE To The Plaintiff, In A Timely Fashion
and/or Upon Request During The Appeal Process, The ENTIRE
Administrative Claims Record With All IME and Other Evaluations!!

f) FAILING-TO-PROVIDE To The Plaintiff, In A Timely Fashion
and/or Upon Request Before and During The Appeal Process, The
Summary Plan Description (SPD)!!

g) FALSELY-CLAIMING To The Plaintiff, They Were NOT Required
To Answer Questions Before, During and After The Appeal Process!!!

h) FALSELY-CLAIMING To The Plaintiff, They Had The Authority As
To What Medical Evaluation(s), Record(s), Etc. Were To Be Allowed
Into The Administrative Claims Record and Which Records Were To Be
Used During The Evaluation(s)!!

i) FALSELY-CLAIMING To The Plaintiff’s Doctor(s), IME(s) and/or
Other(s) that The Plaintiff Was A TERMINATED Employee, Was NOT
Authorized For Medical Care and/or The Health Problems Were SELF-
INFLICTED Which Contradicted The Medical Records and/or Test
Results Provided By The Treating Physician(s)!!

j) FAILING-TO-ALLOW The Proper Fiduciary, Plan Administrator Or
Other(s) To Conduct The Appropriate Review Of The Plaintiffs Claim!!

k) PROVIDING-FRADULENT Letters Of Denial To The Plaintiff In
Which They Were Found To Be Based Upon A Known Incomplete

and/or Fraudulent Administrative Claims Record, Where They Had

71

 

 
 

o Dm N NH A Fb WH NY =

NY NO NY NY NY NY NV NN NY | | | | FSF =| =| —|— —| =
“aon NHN MN FF WN SK SF OO DOAN HDA UA B&B WO NY —& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 72 of 89

Performed-A-Selective-Review Of the Plaintiff's Medical Records,

Where The Administrative Record Claims The Plaintiff IS-DISABLED

While The Letters Of Denial Claim The Plaintiff Is NOT-DISABLED

and Where The Denial Letters-NEVER-Mentioned Any Of These Facts!
151. In October 24%, 2017 The Plaintiff Sent A FINAL-LETTER To

MetLife That Was A Formal and Legal Request To ATTEMPT-TO-
OBTAIN An Actual and Usable COMPLETE and UNFILTERED
CLAIMS FILE Along With All The Evidence MetLife Used In Making
Their Adverse-Determination To TERMINATE Benefits and Employment
From Raytheon! (This Letter Was Sent With A USPS Tracking Number
Which Was 9405 5102 0082 8553 0231 25 Showing That MetLife
RECEIVED The Letter On October 26", 2017 at 2:20 PM.)

152. In November 13", 2017 The Plaintiff Contacted MetLife By E-Mail Due To
His NOT Receiving Any Reply To His formal and Legal Letter Of Request
They Had Received On October 26th, 2017 At 2:20 PM. These E-Mail
Messages Were Sent To scampany@metlife.com, Nov 13 At 11:00 AM,
Another To bgreenS@metlife.com, Nov 13 At 11:01 AM, and A Third To

mdisabilitye@metlife.com, Nov 13 At 11:01 AM.
153. In November 13", 2017 at 11:15 AM, The Plaintiff Placed A Call To

 

MetLife Who’s Phone Number Is (888)-482-5246 In Which The Person He
Spoke To Requested The Claim ID Number Where He Told Her It Was
“671104141207”. At This Point She Then Asked The Plaintiff To Repeat The

72

 

 
oOo on NH A Ph W NO —

NY NY NY NY NY NY NY NV NV | | F | =| Fe S| S| =| —
on NSN ON BF DH NY &S&§ GS OO DHnAI HA HA BH WW NY K& OC

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 73 of 89

Number Where She Next Asked Him To Spell His Last Name and Tell Her His
Date of Birth! This Person At MetLife Then Immediately Hung Up On The
Plaintiff!

154. In November 13, 2017 At 2:30 PM The Plaintiff AGAIN Tried To Call
MetLife At Their Phone Number Which Is (888)-482-5246 In Which This
Second Person Requested The Claim ID Number Where The Plaintiff Told Him
It Was “671104141207”. This Person Then Asked The Plaintiff What He Was
Calling About Where He Stated He Was Following Up On The Formal Letter
Of Request For The Insurance Claims File and Other Requested Information
Regarding His Disability Claim. This Operator At MetLife Placed The Plaintiff
On Hold To Speak To Someone and When He Returned He Stated That The
Formal Letter Of Request Had Been Forwarded To Their LEGAL-
DEPARTMENT For A Proper Response. (The Plaintiff Recorded This Entire
Phone Conversation and Can Provide It and/or A Legal Transcript Upon
Request To The Court As Relevant Evidence To Be Entered Into The Record!)

155. In November 14", 2017 at 10:36 AM The Plaintiff Received A Phone Call
From MetLife At (315)-797-6000 Regarding His Formal Letter Of Request In
Which This Woman Stated They Had Already Responded To His Formal Letter
Of Request By Their Own Letter On November 8", 2017! This Woman Then
Stated That The Contents Of The Legal Letter They Had Sent, Stated They
Were “REJECTING-HIS-REQUEST” and They Had In The Past Already

73

 
oOo on NH nH fh W NY =

bw NY HD ND WH HD ND WD HNO | | | | | = SS S| = =
on HN ON FF WO NY —=&§ OF 0 OHA KH HA FP WOW NY K&§& CO

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 74 of 89

Sent “ALL-ALLOWED-INFORMATION” From The Insurance File. The
Plaintiff Then Informed MetLife “They Had NEVER-SUPPLIED Ail The
Information From The File Or Provided The Information He Had Requested
In The Past’ Where This Woman AGAIN Stated They Had Sent “All The
ALLOWED-INFORMATION” For His Case! Under ERISA § 413 / 29 U.S.
Code § 1113, The Limitation Of Actions For A Breach Of Fiduciary Duty
Involving Fraud and/or Concealment Is; (1) Six-Years After; (A) The Date Of
The “Last-Action” Which Constituted A Part Of The Breach Or Violation; Or
(B) In The Case Of An “Omission”, “The Latest-Date On Which The Fiduciary
Could Have Cured The Breach Or Violation” Which Occured On This Date Of

November 14", 2017 and Is Still Occurring To This Day! (The Plaintiff

 

Recorded This Entire Phone Conversation and Can Provide It and/or A Legal
Transcript Upon Request To The Court As Relevant Evidence To Be Entered
Into The Record!)

 

 

PROBLEM(S) WITH LETTER(S):

List Of MetLife-Letters-To-The-Plaintiff That Were Discovered To Have
Problems Within The Administrative Record.

a) Letter Dated 06-04-2003, ITS-A-TYPO on the Letter! Its actual Date is
06-04-2011 In The Administrative Record but NOT Listed in The
Transaction Report.

 

74

 
 

o eon KH nH fh WY NY —

NO NY NY NY ND NW ND ND NO |= |= | HS | | | =| =| —
oN NN OA fF WW NYO | OF OO COA A A F& WH NH —& CO

 

Case 4:20-cv-00039-DCB pou 1 Filed 01/24/20 Page 75 of 89

b) Letter Dated 06-27-2011, In the Administrative Record, but Called 06-
24-2011 on Page 269 of the Transaction Report.

c) Letter Dated 08-23-2011, NOT in the Administrative Record, but Listed
on Page 243 of the Transaction Report.

d) Letter Dated 10-11-2011, NOT in the Administrative Record, but Listed
on Page 243 of the Transaction Report.

e) Letter Dated 11-17-2011, In the Administrative Record, but Called 11-
16-2011 on Page 215 of the Transaction Report.

f) Letter Dated 08-07-2012, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

g) Letter Dated 09-20-2012, NOT in the Administrative Record but Listed
on Page 60 of the Transaction Report.

h) Letter Dated 11-26-2012, In the Administrative Record, but Called 11-
21-2012 on Page 40 of the Transaction Report.

i) Letter Dated 11-29-2012, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

j) Letter Dated 04-17-2013, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

k) Letter Dated 06-07-2013, May NOT Be In the Administrative Record,
NOT Listed in the Transaction Report. (Shown as “OGC Scan Only”)

I) Letter Dated 07-11-2013, May NOT Be In the Administrative Record,
NOT Listed in the Transaction Report. (Shown as “OGC Scan Only”)

m) Letter Dated 02-05-2014, May NOT Be In the Administrative Record,
NOT Listed in the Transaction Report. (Shown as “OGC Scan Only”)

n) Letter Dated 09-17-2015, May NOT Be In the Administrative Record,
NOT Listed in the Transaction Report. (Shown as “OGC Scan Only”)

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 
 

eo ont A vA & WD NY —

NO NY NHN ND HD NH ND NY NY | | | = =| TH S| =| =|
on NN OO FF WO NY KH SO OO OAT HDA A BR WH NY K& CO

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 76 of 89

List Of Plaintiff’s-Letters-To-MetLife That Were Discovered To Have
Problems Within The Administrative Record.

A) 3-Separate Letters Dated 05-24-2011, NOT in the Administrative
Record and NOT Listed in the Transaction Report.

B) 2-Separate Letters Dated 01-20-2012, NOT in the Administrative
Record and NOT Listed in the Transaction Report.

C) 2-Separate Letters Dated 05-11-2012, NOT in the Administrative
Record and NOT Listed in the Transaction Report.

D) 3-Separate Letters Dated 08-18-2012, NOT in the Administrative
Record and NOT Listed in the Transaction Report.

E) Letter Dated 01-22-2013, In the Administrative Record, but Called 01-
29-2013 on Page 37 of the Transaction Report.

F) Letter Dated 04-10-2013, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

G) Letter Dated 06-12-2013, NOT in the Administrative Record and NOT
Listed in the Transaction Report. (Is Listed in the MetLife Letter Dated
09-17-2015)

H) Letter Dated 01-11-2014, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

I) Letter Dated 03-22-2014, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

J) Letter Dated 09-08-2015, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

K) Letter Dated 10-24-2017, NOT in the Administrative Record and NOT
Listed in the Transaction Report.

 

 

 

 

 

 

 

 

 

 

 

 

 

76

 

 
Oo me nN NH A & WO NY —

NY NY NYO WH NY NY NY N NO | | | | | FEF FEF S| — —
aon nN OA & WY NY & OF OO BCA A NA & WH NY —$& ©

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 77 of 89

ISSUE(S) AND VIOLATION(S):

What Has Been Discovered and Proven Is MetLife And Raytheon Violated ERISA
Law(s) and/or Regulation(s) As Shown By The Evidence Discovered In The
Administrative Record, Documents and/or Letters From Various Treating
Physicians With Examples Listed Within The “STATEMENT OF PROVEN
FACT(S).” These Charges For Breach Of Fiduciary Duty By Fraud and/or
Concealment While Engaging In Unlawful Acts To Wrongfully Deny A Claim Are
As Follows;

A. Conflict Of Interest Due To This Plan Being One That Is Solely-Funded
and Administered By The Employer Raytheon:

1. Conflict Of Interest In Which This Plan Is Solely-Funded and
Administered By The Employer Raytheon and MetLife Only Provides
Certain Administrative Claims Services As Shown In MetLife’s Own
Letter To The Plaintiff Dated February 5", 2014.

B. Failure To Develop and Provide A Plan Participant’s Or Beneficiary’s
Complete and Factual Insurance Administrative Record:

1. Failure To Contact A Plan Participant’s Or Beneficiary’s Attending
Physicians Or Others For Medical Records and/or Reports To Properly
Develop The Administrative Record.

2. Failure To Enter Available Medical Records and/or Reports Into a
Plan Participant’s Or Beneficiary’s Administrative Record.

3. Failure To Enter Available Medical Records and/or Reports Into a
Plan Participant’s Or Beneficiary’s Administrative Record In A
Timely Fashion.

77

 
Oo FN NH nA bh WH NH —

NY NY NY NW NN NY NV NO NO §— | | | | FF KFS | |
on NN ON Sh WO NY = © OO BONA A Hh WH NH KH OS

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 78 of 89

4. Entering Multiple False and/or Fraudulent Documents Within A Plan
Participant’s Or Beneficiary’s Administrative Record.

5. Entering Multiple False and/or Fraudulent Statements Within A Plan
Participant’s Or Beneficiary’s Administrative Record.

6. Withholding Available Medical Records and/or Reports From A Plan
Participant’s Or Beneficiary’s Various Doctors, Independent Medical
Examiners Or Others.

7. Providing False and/or Fraudulent Statements To A Plan Participant’s
Or Beneficiary’s Attending Doctors, Independent Medical Examiners
Or Others.

8. Withholding The Administrative Record From A Plan Participant,
Beneficiary Or Other Until Well After The Final Appeal Process Had
Ended.

9. Providing Only Allowed, Pertinent Or Relevant Portions Of The
Administrative Record To A Plan Participant, Beneficiary Or Other.

C. Failure To Automatically Provide A Summary Plan Description In A
Timely Fashion and/or Upon Request By A Plan Participant, Beneficiary
Or Other:

1. Restricting A Summary Plan Description (SPD) To The Company’s
Intranet Site and/or Company’s Benefits Department Requiring A Plan
Participant, Beneficiary Or Other To Obtain Special Access From A
Company Official.

2. Failure To Automatically Provide To A Plan Participant, Beneficiary
Or Other The Summary Plan Description (SPD) Within The “Required
90-Days” After One First Received Benefits.

3. Failure To Provide To A Participant, Beneficiary Or Other The
Summary Plan Description (SPD) Upon Request As Required By

78

 
 

o ON NH vA FF WD NY —

NY NO NHN NY YN NY NY NV NO | F KF | FSF SF S| S| =
on HN A F&F WO NY S&H COS OHA HA A BR W NY —=& CO

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 79 of 89

ERISA Law.

4. Failure To Provide To A Plan Participant, Beneficiary Or Other The

Necessary Information As Required To Be Within A SPD.

5. Withholding The Summary Plan Description (SPD) From A Plan

Participant, Beneficiary Or Other Until Well After The Final Appeal
Process Had Ended.

6. Failure To Divulge The Identities Of The Plan Administrator,

Fiduciary and Others Upon Request By A Plan Participant,
Beneficiary Or Other In Which Legal Process Could Be Served.

D. Failure To Provide Adequate Notice In Writing To A Plan Participant Or
Beneficiary Whose Claim For Benefits Under The Plan Had Been Denied:
1. Failure To Provide To A Plan Participant, Beneficiary Or Other The

Specific Reason(s) For The Denial Of The Claim In A Manner
Calculated To Be Understood By The Plan Participant, Beneficiary Or
Other.

. Providing Substantially Deficient and/or Known Fraudulent Denial

Letters To A Plan Participant, Beneficiary Or Other In Which The
Administrative Record Had Evidence In The File Raising Doubts As
To Its Conclusion And The Plan Administrator and/or Fiduciary Failed
To Address Those Doubts In Its Notice.

. Failure To Afford A Reasonable Opportunity To The Plan Participant,

Beneficiary Or Other For A Full and Fair Review By The Appropriate
Named Plan Administrator and/or Fiduciary.

. Failure To Inform A Plan Participant, Beneficiary Or Other Of Their

Notice Requirements and/or Rights Regarding Appeals and Reviews.

E. Engaging In Frauds and Swindles Involving An ERISA Benefit Plan:
1. Failure To Pay The Plan Participant Or Beneficiary The Correct Level

79

 
 

oOo ean NH na F&F WY NO —

NY NO NY NY NY ND NY YN NYO | | | — ph mk femme perk
CIA ARSHKSHE SFE SO DTDAAGREBHAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 80 of 89

Of Benefits When It Was Known By The Employer and Insurance
Carrier The Claimant Was Bought Into The Plan At 60% Pay Level
and They Were Paying The Benefits At Less Than 50% Pay Level.

2. Failure To Enter Or Document In The Administrative Record The
Existence and/or Receipt Of A Plan Participant’s Or Beneficiary’s
Letters With Medical Records and/or Reports From Doctors and
Others.

3. Creating Then Entering Multiple False and/or Fraudulent Mail Bar-
Code Records Within A Plan Participant’s Or Beneficiary’s
Administrative Record As Proof That Documents And Records Were
Sent When An Investigation Of These Mail Bar-Codes Show The
Letters and/or Packages Were Most Likely NEVER Sent.

4. Entering Multiple False and/or Fraudulent Statements Within A Plan
Participant’s Or Beneficiary’s Administrative Record Claiming To
Have Had Phone Conversations and/or Reviews With A Plan
Participant Or Beneficiary When The Phone Record(s) Clearly Show
These Phone Calls Actually NEVER Occurred.

5. Engaging In Deception and/or Fraud By Informing The Plan
Participant, Beneficiary Or Other The Refusal Of The Claimant’s
Request For Information and Documents Was Based Upon ERISA
Law NOT Requiring Compliance Or Prohibiting The Request.

6. Engaging In Deception and/or Fraud By Informing The Plan
Participant, Beneficiary Or Other They Were NOT Eligible For The
Appeal Process and/or Arbitration Of The Claim Based Upon The
Claimant “NO-Longer-Being-An-Employee”!

7. Engaging In Deception and/or Fraud By Informing The Plan
Participant, Beneficiary Or Other They Had NO Legal Right(s) To

80

 
Oo BN NH nH F&F WW NY —

NY NY NYO NY NY NH NY ND WH ee
oNA AKRHOHH SF CH RAVAQAAaBRaRAS

 

Case 4:20-cv-00039-DCB pocu 1 Filed 01/24/20 Page 81 of 89

Appeal Or File Suite For Benefits As The Only Applicable Statute(s)
For This Claim Was That Within The Summary Plan Description and
It Had Already Expired.

. Ending The Plan Participant’s Or Beneficiary’s Administrative Record

On April 8", 2013 Showing A Pre-Determined Plan By The
Employer, Insurance Carrier and/or Other To Deny The Claim NO-
Matter-What The Medical Evidence Showed.

. Failure To Provide To A Plan Participant, Beneficiary Or Other The

Requested and/or Required By Law Missing Administrative Record
Names, Contact Information and Evaluations Of All Those Who Did
The Initial and Appeals Level Medical Review(s) On The Claimant.

10.Failure To Enter A Medical Director’s Evaluation and/or Response

Into A Plan Participant’s Or Beneficiary’s Administrative Record As
Stated By The MetLife Administration Transaction Record Dated
June 25", 2012 Found On Page 115.

11.Failure To Provide Information and/or Documentation To A Plan

Participant, Beneficiary Or Other Due To The Claim By The
Employer, Insurance Carrier and Other Claiming They Would NOT

Honor The Request Since The Claimant Asked The Wrong Question
and/or The Wrong Person.

F. Failure To Act Solely In The Interest Of Plan Participants Or Beneficiaries
While Engaging In Prohibited Transactions:
1. Engaging In Coercive Interference Of Rights To Which A Participant

Or Beneficiary Was Legally Entitled Under The Plan.

2. Discriminating Against A Plan Participant Or Beneficiary (American

With A Disability) In Order To Deny Rightful Employment and
Benefits.

81

 
eo eon NH A BP W NY =

NO NO NM NH HD HD NH NH NO | —§ = | | | FS = =
oN HN OH Bh WwW NY —& OF OO COHAN HAH A Hh WW NH K§& CO

Case 4:20-cv-00039-DCB vocu 1 Filed 01/24/20 Page 82 of 89

3. Providing False Statements and/or Concealing Material Fact(s) To The
Plan Participant, Beneficiary Or Other To Commit Fraud and/or
Concealment.

4. Failure To Contact A Plan Participant’s Or Beneficiary’s Treating
Physician(s) To Clarify Or Understand Medical Tests and/or Diagnosis
While Providing Fraudulent Conclusionary Statements Within The
Administrative Record, To The Claimant and Others Which Was
Based Solely On Known and Proven False Assumptions.

5. Failure To Provide A Full and Fair Review Of A Claim In Which
MetLife and/or Raytheon Limited The Review Of Medical Records
During The Appeal Process To Those After November 19%, 2012 As
Noted In The March 8", 2013 MetLife Transaction Report.

6. Engaging In Discrimination Where The Employer and Insurance
Carrier Made Conditions So Difficult So As To Create A Constructive
Discharge As Shown By Dr. Bacon’s June 21%, 2012 Report.

 

7. Failing To Provide The Necessary Doctor’s Recommended Work
Accommodations For A Plan Participant Or Beneficiary.

8. Engaging In Conspiracy Where The Employer and Insurer Conspired
Together To Fire The Plan Participant Or Beneficiary In An Act Of
Retaliatory Discharge To Deny Rightful Benefits.

9. Employer and Insurer Conspired Together By Contacting The Plan
Participant’s Or Beneficiary’s Attending Doctors To Change Their
Medical Diagnosis From Disabled To That Of NOT-Disabled.

10.Employer and Insurer Conspired Together By Contacting The Plan
Participant’s Or Beneficiary’s Attending Doctors To Block Medical
Care and Endanger The Health and/or Safety Of The Claimant.

 

 

82

 
 

Oo on A mn & WY NY &—

BS NY NH NH ND ND NH ND NO = |= | =| | | | =|  —_
on NAN OT SF WO NY SHB GS OO OH AT HDA A Bh WO NY —& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 83 of 89

CONCLUSION(S):

What Has Been Proven Beyond Doubt Is MetLife, Raytheon and Others
Deliberately Committed Willful and Intentional Breaches Of Fiduciary Duty While
Engaging In Continual Acts Of Fraud, Concealment and Various Other Illegal Acts

To Deny Rightful Benefits Due To A Claimant/Plaintiff.
These Criminal Acts, Which Were First Discovered After September 9%, 2014,
Could Only Have Been DISCOVERED After The Claimant/Plaintiff Had

Obtained The Summary Plan Description (SPD), Enough Fragments Of The

Administrative Record (Of Which Most Of It Is Still Missing To This Day) and
Various Medical Reports From His Attending Physicians and Others.

As ERISA § 413 / 29 U.S. Code § 1113 Clearly States, The Limitation Of Actions
For A Breach Of Fiduciary Duty Involving Fraud and/or Concealment Is;
(1) Six-Years After;
(A) The Date Of The “Last-Action” Which Constituted A Part Of The Breach Or
Violation; Or
(B) In The Case Of An “Omission” The Latest-Date On Which The Fiduciary
Could Have Cured The Breach Or Violation; Or
(2) Three-Years After;
The Earliest-Date On Which The Plaintiff Had “Actual-Knowledge” Of The
Breach Or Violation; Or

EXCEPT That In The Case Of “Fraud and/or Concealment”, Such Action May Be

Commenced NOT Later Than “Six-Years” After The “Date-Of-Discovery” Of

Such A Breach Or Violation.

 

83

 
 

N NO NO NY NV NY NN NV NV | FS | YF FF | | | =
ao sn HN ON RF WH NO |! © 6 DOHA A & WW NY —= &

co eon NH DA FP WH NY —

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 84 of 89

The Defendants May Attempt To Argue The Fault For This Claim Denial Fell
Upon The Claimant/Plaintiff, However The Administrative Record PROVES That
As FALSE Due To The Claimant/Plaintiff Regularly Furnishing The Medical
Records From All His Attending Physicians To MetLife and Others As Soon As
They Became Available. This Eliminates Their Claim Of Records NOT Being
Available For Review, Even Though Some Attending Physicians Stated In Their
Letters To The Claimant/Plaintiff That MetLife, Raytheon Or Others NEVER
Attempted To Contact Them For These Records, While MetLife States In Their

Own Claims File They-Had-These-Records In Their Possession When Needed!

One Must Also Remember MetLife Claimed They and Raytheon Had The Sole-

Authority To Determine What Records Were Allowed, Pertinent and/or Relevant

 

To Be Obtained and Entered Into The Administrative Record, and As Such Be
Allowed Access To By The IME’s, Claimant/Plaintiff Or Others! This Obvious
Case Of Willful and Intentional Fraud and/or Concealment Violated ERISA Law
Regarding The Review Process Due To This Plan Being Operated Under A

Conflict-Of Interest, Since It Is Self-Funded and Administered By Raytheon With

 

Administrative-Support By MetLife, Who Stood To Gain Undue FINANCIAL-
REWARD For Denying The Claim! These Actions By MetLife, Raytheon and

Others Resulted In The Administrative Record Being Substantially Deficient

and/or Fraudulent and Therefore The Evaluations With Denial-Letters Which Were

84

 
 

Oo eo IH A ff WY NY —

NO NY NH NH NY NM NW HO NO |= | | | KF | | S| =
ao NN OA Rh WO NY KH OF OO OATH mA Hh WH NH K& CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 85 of 89

Based Upon This Administrative Record Were Determined To Be The Same! For
One To Claim The Administrative Record Being Deficient and/or Fraudulent Does
NOT Automatically Make The Evaluations and Denial-Letters Deficient and/or
Fraudulent Would Be Another Serious-Attempt To Further Violate The Law(s)

and/or Procedure(s) Under Which ERISA Claims Are Governed!

What This ULTIMATELY-PROVES Is The Statutes Of Limitations For This
ERISA Claim and/or Case Has-NOT-Expired-Per-Law and I Being The
Claimant/Plaintiff Now File Suit For My Rightful and Due Benefits With All

Appropriate Relief To Make This Claimant/Plaintiff Whole!

 

APPENDIX:

ERISA Plan Document(s).

1. Disability At A Glance (2014)

2. Raytheon Company Disability Plan (12-01-2005)

3. Raytheon Company Disability Plan, Raytheon Company Short Term
Disability Basic Benefit Plan (12-15-2006)

4. Raytheon Company Short Term Disability Basic Benefit Plan, Raytheon
Company Disability Plan (03-10-2007)

5. Raytheon Company Short Term Disability Basic Benefit Plan, Raytheon
Company Disability Plan (12-28-2009)

6. MetLife Administrative Record Transaction Report (Totaling 314-
Pages)

85

 
 

oO ON NH AD Fh WO NY —

wo NO HD NM NH NY NY NV NO | | —_ | = = = =| —| =
on HN OA FF WD NY &S& S&F OO OAT A aA Bh WW NY KH CO

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 86 of 89

7. MetLife Administrative Record As Supplied To Claimant (For 2011 to
2014)

Relevant Evidence.

1, Dr. Bacon Medical Record About Bacteria And Fungal Found (11-28-
2006)

2. Dr. Bacon Medical Record About Forced Toxin Exposure (01-23-2007)

3. Dr. Bacon Medical Record About Staples Coming Out (12-30-2008)

4. Dr. Bacon Medical Record About Muscle Wall Open (12-14-2010)

5. Raytheon Lost Classified Computer Hard-Drives (2010)

6. Raytheon Refuses To Respond To Thrush-Law (10-11-2010)

7. AMRAAM Award (02-10-2011)

8. Dr. Bacon Medical Record About Sean’s Letter (02-14-2011)

9. Dr. Bacon Medical Record About Complaints By Raytheon (03-14-
2011)

10.Dr. Bacon Medical Record About System Wide Infection (04-12-2011)

11.Dr. Bacon Medical Record About Sutures Coming Out (06-13-2011)

12.Bacon Not Doctor Anymore (11-30-2012)

13.AT&T Phone Transaction Report (03-19-2013 to 04-18-2013)

14.Dr. Gray-Letter (11-13-2013)

15.Dr. Lilani ENDRO-Letter (11-08-2013)

16.Phoenix Cardiology-Letter (12-09-2013)

17.MetLife Records Request Tracking Record (10-25-2017)

18.From-MetLife-Insurance-Claim (11-29-2012)

19.From Raytheon-Term-Employment (12-04-2012)

20.From MetLife Original Refusal (11-03-2017)

21.Paul-To-MetLife-Request-For-Fiduciaries (03-05-2019)

22.Paul To Raytheon Request For Fiduciaries (03-05-2019)

86

 

 
 

oO Oo nN NH A & WY NY —

NO HWM NY NH HM WH HY HO HY KR = =| | FF =| =| | =| =
on NN OH Ff WO NYO K& GF OO CO AQA DHA Bh WH NY KH CO

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 87 of 89

23.Raytheon Response To Plan Administrator Names (04-03-2019)

24.USPS Mail Tracking Report For Date (02-01-2013)

25.USPS Mail Tracking Report For Date (04-08-2013)

26.E-Mail From Veronica Thomas IIl-Meeting (02-10-2011)

27.E-Mail By Veronica About Paul’s Office Being Gone (12-05-2011)

28. E-Mail Rejection By Mary Richardson (01-31-2013)

29.E-Mail Raytheon Security About Clearance (March and April 2013)

30.E-Mail Request For Plan-Or-Policy (09-25-2013)

31.E-Mail Response And Plan Received (09-30-2013)

32.E-Mail Request For Complete Admin-Record (11-13-2017)

33.E-Mail Request to Met-Life for Administrative Record (11-13-2017)

34.E-Mail Request to Beth Green for Administrative Record (11-13-2017)

35.E-Mail Request to Susan Campany for Administrative Record (11-13-
2017)

36.Dr. Schaller -Aetan-Business-Profile

37.Dr. Schaller Arizona-Medical-Board-License

38.Dr. Schaller Company-Purchased-By-Aetna

39.Dr. Schaller Consulting-Business-Addresses

40.Dr. Schaller Consulting-Company-Profile

41.Dr. Schaller Email To Washington-Medical-Board

42.Dr. Schaller Washington-Board-License 5-Digit-Search

43.Dr. Schaller Washington-Board-License 8-Digit-Search

44.Dr. Schaller Washington-Medical-Board Code-RCW 18.71.021

45.Dr. Schaller Washington-Medical-Board Code-RCW 18.71.030

 

 

PRAYER FOR RELIEF:

I Being The Plaintiff Now Pray For Judgement Against The Defendant(s) and That

87

 

 
Oo oN KH nA Ff WO NHN —

NY NO HD NO ND NY NN NO KF FF fF | FF S| S| S| =
SRRRBRPRBRBNRBSERSRRKBZEBHRAS

 

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 88 of 89

This Court Issue FULL and FAIR Equitable Relief As Follows:

1. Issue Compensatory-Damages As This Court Deems Appropriate and Just For

 

Relief Of Incurred Loss Due To The Defendants Violations Of ERISA Law(s).

2. Issue Declaratory-Relief As This Court Deems Appropriate and Just To Make
The Claimant/Plaintiff Whole Under ERISA Law(s).

3. Issue Equitable-Relief As This Court Deems Appropriate and Just To Ensure
Compliance To ERISA Law(s) and The Terms Of The Plan/Policy.

4. Issue Injunctive-Relief Commanding Defendant(s) To Immediately Restore
ALL The Claimant’s/Plaintiff’s Disability Benefits Which Are Rightfully Due
Under The Claim# 671104141207, Group# 301791.

5. Issue Punitive-Damages Against The Defendants In A Fair and Just Amount
For Their Violations Against ERISA Law(s) and The Claimant/Plaintiff.

6. Issue Other-Appropriate-Relief As The Court Deems Just In Order To Ensure
The Defendants Do NOT Obtain Undue and Unjust Enrichment At The
Expense Of A Wrongfully Injured Claimant/Plaintiff.

7. Award Costs and/or Fees To The Claimant/Plaintiff For His Documented
Litigation Under ERISA § 502(g) / 29 U.S.C § 1132(g).

aoe Submitted
J 4
Paul E. La Z

404 South Cedar Ave.,
Marshfield, WI 54449
Phone: (520)-818-4976

 
 

Oo won A vA bh WY NY &

NO NB NM NY NY HB NY NY NO K& | | | | | S| S| =|
aon NAN On hh WO NY || © OO COA A DA fH WH NY K& CO

Case 4:20-cv-00039-DCB Docu 1 Filed 01/24/20 Page 89 of 89

 

 

STATEMENT OF VERIFICATION:

I Have Read The Above Complaint and It Is Correct To The Best Of My

Knowledge.

Date: _Plestaty 15°, 2O27O

*

 

Signature:

89

 

 
